 Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 1 of 69




Plaintiff Exhibit L
                     Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 2 of 69
   From: Michael J. Jones <                  >
   Sent: Wednesday, October 26, 2016 11:00 AM EDT
   To: Rondini, Krystie <                                                  >
   Subject:
   Hi Krystie,

   Hope you are well. I spoke to Gene Riccio last night. He said that                                   ’s statement was almost finalized and that
   you would have it in the next day or so. I was curious whether                                              had been in to see you.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000433
                       Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 3 of 69
   From: Michael J. Jones <                   >
   Sent: Friday, October 14, 2016 1:53 PM EDT
   To: Rondini, Krystie
   Subject:
   Hi Krystie,

   I just left you a VM. We were able to make some progress on this end.                    has agreed to meet with
   you. His parents are sending him in with his lawyer, but apparently he is willing to go on record that sometime after
   the party,         admitted that the sexual assault didn’t happen. He can also speak to the physical incapacity of
           while in the pool house. When you speak with him, please ask about a young lady named                    .
           apparently was present when          was told this by      .      will also allegedly state that     was
   laughing about it. I am working on trying to get permission for us to speak with         as well.

   Talk soon.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   IRS Circular 230 Disclosure: Any tax advice contained in this communication (including any attachments or enclosures) was not intended or
   written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or
   recommending to another party any transaction or matter addressed in this communication. (The foregoing disclaimer has been affixed
   pursuant to U.S. Treasury regulations governing tax practitioners.)

   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it may contain
   confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure, distribution, copying or use of
   the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have received this message in error, please advise
   the sender by immediate reply and delete the original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                             TOG-000434
                 Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 4 of 69
   From: Michael J. Jones <                   > on behalf of
   Sent: Thursday, October 20, 2016 3:00 PM EDT
   To: Rondini, Krystie                              >
   Subject:



   Hi Krystie,



   I understand from Gene Riccio that he will be delivering                    statement to you soon. I also heard
   from         that                          spoke with you. I have been told that                  will speak to
   her parents tonight about speaking with you as well. I am told        will back up         account of the
   conversation they both had with        a day or so after the party, which I understand is very helpful to       .
   Let’s talk soon. Thanks for your help.



   Mike



   Michael J. Jones, Esq.

   Member

   Ivey, Barnum & O'Mara, LLC

   170 Mason Street

   Greenwich, CT 06830

   CT: 203-661-6000

   NY: 212-764-0900

   Fax: 203-661-9462




   IRS Circular 230 Disclosure: Any tax advice contained in this communication (including any attachments or
   enclosures) was not intended or written to be used, and cannot be used, for the purpose of (i) avoiding
   penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any
   transaction or matter addressed in this communication. (The foregoing disclaimer has been affixed pursuant to
   U.S. Treasury regulations governing tax practitioners.)



   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC.
   The message and any file transmitted with it may contain confidential information which may be subject to the
   attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure, distribution, copying
   or use of the information by anyone other than the intended recipient, regardless of address or routing, is
   strictly prohibited. If you have received this message in error, please advise the sender by immediate reply and
   delete the original message. Personal messages express views solely of the sender and are not attributable to
   Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                    TOG-000435
                      Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 5 of 69
   From: MicrosoftExchange329e71ec88ae4615bbc36ab6ce41109e@GreenwichCT.onmicrosoft.com
   Sent: Thursday, October 20, 2016 3:00 PM EDT
   To: Rondini, Krystie
   Subject:
   Sender: MJones
   Subject:
   Message-Id: <7D0C81E499B9AD4F9F2CB961798DFBB93DCA1928@ACTAPPS-MB1.actapps.act>
   Recipient: journal@greenwichct.org

   Received: from BN3PR09CA0014.namprd09.prod.outlook.com (10.160.111.152) by SN1PR09MB0878.namprd09.prod.outlook.com (10.162.101.21) with Microsoft SMTP Server
   (version=TLS1_2, cipher=TLS_ECDHE_RSA_WITH_AES_256_CBC_SHA384_P384) id 15.1.659.11; Thu, 20 Oct 2016 19:00:12 +0000
   Received: from SN1NAM01FT029.eop-nam01.prod.protection.outlook.com (2a01:111:f400:7e40::209) by BN3PR09CA0014.outlook.office365.com (2a01:111:e400:400b::24) with
   Microsoft SMTP Server (version=TLS1_2, cipher=TLS_ECDHE_RSA_WITH_AES_256_CBC_SHA384_P384) id 15.1.669.16 via Frontend Transport; Thu, 20 Oct 2016 19:00:12
   +0000
   Received: from MTA1.GREENWICHCT.ORG (74.123.201.85) by SN1NAM01FT029.mail.protection.outlook.com (10.152.65.214) with Microsoft SMTP Server id 15.1.669.7 via
   Frontend Transport; Thu, 20 Oct 2016 19:00:11 +0000
   Received: from pps.filterd (MTA1.greenwichct.org [127.0.0.1]) by MTA1.GREENWICHCT.ORG (8.15.0.59/8.15.0.59) with SMTP id u9KIo5eV028121 for
                                   .onmicrosoft.com>; Thu, 20 Oct 2016 15:00:10 -0400
   Received: from mail.greenwichct.org (gthdomino1.greenwichct.org [10.128.10.9]) by MTA1.GREENWICHCT.ORG with ESMTP id 25xew8pbdt-1 for
                                   .onmicrosoft.com>; Thu, 20 Oct 2016 15:00:10 -0400
   Received: from MTA1.GREENWICHCT.ORG ([10.255.0.15]) by mail.greenwichct.org (Lotus Domino Release 8.5.3FP5) with ESMTP id 2016102015001021-479185 ; Thu, 20 Oct
   2016 15:00:10 -0400
   Received: from pps.filterd (MTA1.greenwichct.org [127.0.0.1]) by MTA1.GREENWICHCT.ORG (8.15.0.59/8.15.0.59) with SMTP id u9KIo5l3028122 for
                                      >; Thu, 20 Oct 2016 15:00:09 -0400
   Received: from mail.actapps.com (mail2.actapps.com [192.196.241.119]) by MTA1.GREENWICHCT.ORG with ESMTP id 25xew8pbdq-1 for                                        >;
   Thu, 20 Oct 2016 15:00:08 -0400
   Received: from ACTAPPS-MB1.actapps.act ([fe80::ec15:719a:ef41:2045]) by ACTAPPS-HTCAS2.actapps.act ([fe80::8c59:5d5b:bd70:b346%12]) with mapi id 14.03.0319.002;
   Thu, 20 Oct 2016 15:00:08 -0400
   From: "Michael J. Jones"                          >
   To: "Rondini, Krystie                                   )"                                 >
   Subject:
   Date: Thu, 20 Oct 2016 19:00:08 +0000
   Message-ID: <7D0C81E499B9AD4F9F2CB961798DFBB93DCA1928@ACTAPPS-MB1.actapps.act>
   Content-Type: multipart/related; boundary="_6e09d31e-54d3-4f8a-ac16-3e5f4c538c83_"; type="multipart/alternative"
   Content-Language: en-US
   Authentication-Results: spf=fail (sender IP is 74.123.201.85) smtp.mailfrom=ibolaw.com; greenwichct.onmicrosoft.com; dkim=none (message not signed)
   header.d=none;greenwichct.onmicrosoft.com; dmarc=none action=none header.from=ibolaw.com;greenwichct.org; dkim=none (message not signed) header.d=none;
   Received-SPF: Fail (protection.outlook.com: domain of ibolaw.com does not designate 74.123.201.85 as permitted sender) receiver=protection.outlook.com; client-
   ip=74.123.201.85; helo=MTA1.GREENWICHCT.ORG;
   Thread-Topic:
   Thread-Index: AdIrAyIujB9yNaudQuqYKd0M70AQKA==
   Accept-Language: en-US
   X-MS-Has-Attach: yes
   X-MS-TNEF-Correlator:
   x-originating-ip: [167.206.176.46]
   MIME-Version: 1.0
   X-Proofpoint-Virus-Version: vendor=fsecure engine=2.50.10432:5.15.154,1.0.3,0.0.0000 definitions=2016-10-20_10:2016-10-20,2016-10-20,1970-01-01 signatures=0
   X-Proofpoint-Spam-Details: rule=notspam policy=default score=0 spamscore=0 suspectscore=0 phishscore=0 adultscore=0 bulkscore=0 classifier=spam adjust=0 reason=mlx
   scancount=1 engine=7.0.1-1603290000 definitions=main-1610200330
   X-MIMETrack: Itemize by SMTP Server on GTHDomino1/GOV/GreenwichCT(Release 8.5.3FP5|July 31, 2013) at 10/20/2016 03:00:10 PM, Serialize by Router on
   GTHDomino1/GOV/GreenwichCT(Release 8.5.3FP5|July 31, 2013) at 10/20/2016 03:00:10 PM
   X-Proofpoint-Virus-Version: vendor=fsecure engine=2.50.10432:5.15.154,1.0.3,0.0.0000 definitions=2016-10-20_10:2016-10-20,2016-10-20,1970-01-01 signatures=0
   X-Proofpoint-Spam-Details: rule=notspam policy=default score=0 spamscore=0 suspectscore=0 phishscore=0 adultscore=0 bulkscore=0 classifier=spam adjust=0 reason=mlx
   scancount=1 engine=7.0.1-1603290000 definitions=main-1610200330
   Return-Path: prvs=31010ee6d8                        om
   X-MS-Exchange-Organization-OriginalArrivalTime: 20 Oct 2016 19:00:11.6214 (UTC)
   X-MS-Exchange-Organization-Network-Message-Id: 3ea2d724-32c3-48a8-ecc0-08d3f91b51ab
   X-MS-Exchange-Organization-OriginalClientIPAddress: 74.123.201.85
   X-MS-Exchange-Organization-OriginalServerIPAddress: 25.152.65.214
   X-EOPAttributedMessage: 0
   X-EOPTenantAttributedMessage: 0b5c882c-bfa0-4a59-b4b6-1e638dcf7814:0
   X-MS-Exchange-Organization-TargetResourceForest: namprd09.prod.outlook.com
   X-MS-Exchange-Organization-MessageDirectionality: Incoming
   X-MS-Exchange-Organization-Id: 0b5c882c-bfa0-4a59-b4b6-1e638dcf7814
   X-MS-Exchange-Organization-FFO-ServiceTag: NAM01B
   X-MS-Exchange-Organization-Exchange-Diagnostics-Stage-SecureDataContainer: 0
   X-MS-Exchange-Organization-SpoofDetection-Frontdoor-DisplayDomainName: ibolaw.com
   X-MS-Exchange-Organization-VBR-Class: GrayOther
   X-MS-Exchange-Organization-P1P2RecipientMismatch: True
   X-MS-Exchange-Organization-MxPointsToUs: true
   X-Forefront-Antispam-Report: CIP:74.123.201.85;IPV:NLI;CTRY:US;EFV:NLI;SFV:NSPM;SFS:(6009001)(8156002)(2980300002)(1110001)(1109001)(339900001)(489007)
   (505004003)(189002)(199003)(40764003)(19627595001)(5660300001)(7116003)(586003)(5890100001)(105606002)(229853001)(7636002)(9686002)(53416004)(626004)
   (450100001)(236004)(7696004)(110136003)(67866002)(106466001)(85426001)(3846002)(107886002)(189998001)(575784001)(2900100001)(7736002)(790700001)(356003)
   (102836003)(6116002)(84326002)(15975445007)(11100500001)(2920100001)(7846002)(2930100002)(66066001)(16236675004)(92566002)(33186001)(19300405004)
   (17760045003)(54356999)(99936001)(18206015028)(50986999)(221733001)(8676002)(66926002)(33656002)(55846006)(551934003)(3480700004)(260700001)(9326002)
   (512954002)(1096003)(246002)(8896002)(551944002)(5250100002)(19625215002)(19580395003)
   (19580405001);DIR:INB;SFP:;SCL:1;SRVR:SN1PR09MB0878;H:MTA1.GREENWICHCT.ORG;FPR:;SPF:Fail;PTR:mta1.greenwichct.org;MX:1;A:1;LANG:en;
   X-MS-Exchange-Organization-Originating-Country: US
   X-MS-Exchange-Organization-Scanned-By-IP-Filter: true
   X-MS-Exchange-Organization-OriginalEnvelopeRecipients:                                  .onmicrosoft.com
   X-MS-Exchange-Organization-MxRecordAlignment: 0
   X-MS-Exchange-Organization-SenderRep-Score: 3
   X-MS-Exchange-Organization-SenderRep-Data: IpClassLargeGrayOther_GrayOther_SmallGrayBest
   X-Microsoft-Exchange-Diagnostics:
   1;SN1NAM01FT029;1:/wOaBG2IiapUFLMY04WlXF7bCD/BlNqXKKwkkcgDEf8oBraX1wEYNz2iOHwIfjFHMNdTevQUe8GESOr/lsESPvyIkzK9+VzaN8LqkkuQlQQfzVb+3V4TufNN2yaoPluFT
   X-MS-Exchange-Organization-Cross-Premises-Headers-Processed: SN1NAM01FT029.eop-nam01.prod.protection.outlook.com
   X-MS-Exchange-Organization-OrderedPrecisionLatencyInProgress: LSRV=BN3PR09CA0014.namprd09.prod.outlook.com:TOTAL-FE=0.069|SMR=0.069;2016-10-
   20T19:00:12.532Z
   X-MS-Exchange-Organization-MessageLatency: SRV=SN1NAM01FT029.eop-nam01.prod.protection.outlook.com:TOTAL-FE=0.842|SMR=0.455(SMRRC=0.101(SMRRC-
   TenantAttributionAndInboundConnectorAgent=0.064|SMRRC-Protocol Filter Agent=0.035 )|SMREH=0.176(SMREH-Protocol Filter Agent=0.175))|SMS=0.389
   X-MS-Exchange-Organization-MessageLatency: SRV=BN3PR09CA0014.namprd09.prod.outlook.com:TOTAL-FE=0.069|SMR=0.069
   X-MS-Exchange-Forest-ArrivalHubServer: SN1PR09MB0878.namprd09.prod.outlook.com
   X-MS-Exchange-Organization-AuthSource: SN1NAM01FT029.eop-nam01.prod.protection.outlook.com
   X-MS-Exchange-Organization-AuthAs: Anonymous
   X-MS-Exchange-Organization-FromEntityHeader: Internet
   X-MS-Office365-Filtering-Correlation-Id: 3ea2d724-32c3-48a8-ecc0-08d3f91b51ab
   X-Microsoft-Exchange-Diagnostics:
   1;SN1PR09MB0878;2:yT1Xr5fJPeccT61ma7HDVbIquhOSc4xFX6Tf/DMLGjtsSy3qZ+PcgNcNYsw3IDFcUlFm4MJVtaI9GO2qIRawtv5+PLkvTxO96MUKyfoyql+UZvi/pU2HKgJqylm2Dh0mNH
   X-MS-Exchange-Organization-Antispam-ProtocolFilterHub-ScanContext: SmtpOnEndOfData;ProtocolFilterHub:SmtpOnEndOfData;




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                          TOG-000436
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 6 of 69
   X-Microsoft-Antispam: UriScan:;BCL:0;PCL:0;RULEID:(71701004)(71702002);SRVR:SN1PR09MB0878;
   X-MS-Exchange-Organization-OriginalSize: 20963
   X-MS-Exchange-Organization-HygienePolicy: Premium
   X-MS-Exchange-Organization-AttachmentDetailsHeaderStamp-Success: 1.0
   X-MS-Exchange-Organization-AttachmentDetails: 0:XL7BynI4U6/IWdVDyEXiw2guX7qd/TJQoe5EMKWSocY=:U:Jpeg:aW1hZ2UwMDEuanBn::#:False:::N::
   X-MS-Exchange-Organization-MessageFingerprint: E4C07F27.92FBD51D.A1E457B7.56F099C1.20355
   X-MS-Exchange-Organization-Antispam-PreContentFilter-ScanContext: CategorizerOnSubmitted;CategorizerOnResolved;
   X-MS-Exchange-Organization-AVScannedByV2: Microsoft
   X-MS-Exchange-Organization-Feature-Long:
   245:1;205:57;244:5;202:1961;239:1;258:1;208:160;203:1;236:7;257:12;248:4;238:4;243:2;246:1;242:1;235:2;255:1;241:1;215:5740;247:1;
   X-MS-Exchange-Organization-Feature-String: 1006:account,attach;1004:F4C07F27.92FBD509.A1E457B7.56F091C1.20379;1017:mjones@ibolaw.com;1018:michael j.
   jones;1007:Latn;
   X-MS-Exchange-Organization-CrossAgent-Data: IMGLNKS:0;
   X-Microsoft-Exchange-Diagnostics: =?us-ascii?Q?1;SN1PR09MB0878;25:n9Acae0IHtAKED4ID3tcVaTWo6d/dFRd1lC3L28CU?= =?us-ascii?Q?
   GqpviVUI/hPnymrO/06I73WTyb5IG75/HrdFdE75u405WEpvBu5ewPUHBg+F?= =?us-ascii?Q?m9qEJ5Xj65Ierj4BadQj0OX4wU8LHqzye8GKaaVnt7H5cj3M6FRAY6jpt50N?= =?
   us-ascii?Q?A/GvTPhmbBQZ+fx9EyHBCLsxhNmBb3MhFRPgI8Z8UbqM8P+v+aFduzgrY64f?= =?us-ascii?Q?
   r9CXU//cg63kuv1iTIj6BOWpv6joV3aqw0qFQnAtd7HU6YlstnHRL7h2Yw7B?= =?us-ascii?Q?rkIKCx5STjVdw93Na/hhW5zLhRgHyieU17R1WElzPCMyMvR3/fnpRUl3Resd?= =?
   us-ascii?Q?ljkKbIVfcy6e+dO+nSmIaOLcEJcPKnNG524pc0F/ipRvS5ZHQf7P7MhKR/oZ?= =?us-ascii?Q?
   TJJt/fuJinWUpynMO3dKDshhiqHoMAxfm4aPDENO1sH+5L6phUuWL9WBxM71?= =?us-ascii?Q?QX+67h249flqi9yhg7/XH2InWt8Xu53NwKa7T5GGf6n0bjmvX7MFkqKC37Xz?=
   =?us-ascii?Q?hjXYzMNePFpJEkP+ENxliLWBeb8AUNJXE9rzficBA5nz0szBVPR4ABZar1up?= =?us-ascii?Q?
   sHtUAd243+jVMvYmr6f2pUI/7o0W1YgIvY7Fl1ZGNDb5Bcd4YF8Pm7GdhsKn?= =?us-ascii?Q?IpWcIeEu5FSoqK7o14giqCebBw9D2bNlWhDG57y6TG1pcwSFHrozVwXtJWu9?=
   =?us-ascii?Q?jTQ86Kr8fSskN3Y1KCIe6D+OTIJxF9A2C6KOze6gaZ4Yu9tv7IhbV/KLUVuz?= =?us-ascii?Q?
   ILELbWSIhUq5vUOgwVyEKcyYVoSJq/vuxoUldeBPXEBY8biPqD18crY8oWRI?= =?us-ascii?Q?dec00qUsGTngM6yTd15TFPTNTUSf8jK6I9c/eispVp5ZFDd2M37vYFRybOj3?=
   =?us-ascii?Q?glpHt+SKXM45tHpgLaOaI4ogveutURGQYfOryhrwb5rbk7FDuipumNcW+BuL?= =?us-ascii?Q?
   rVoUFRiY4wouetsSt2oUYFoUqRt/2D37mqMuM+XaoBZWWjV16HNQIsS6TMTM?= =?us-ascii?Q?zhajBVGYQt2BdI8N8DF1PArgVN8SXVXjMNozO5IaBTocoI/rD2jjms9QbJeJ?=
   =?us-ascii?Q?JVaFVM=3D?=
   X-MS-Exchange-Organization-AVStamp-Service: 1.0
   X-MS-Exchange-Organization-Recipient-Limit-Verified: True
   X-MS-Exchange-Organization-TotalRecipientCount: 1
   X-MS-Exchange-Organization-Transport-Properties: DeliveryPriority=Normal
   X-MS-Exchange-Organization-Prioritization: 1
   X-Microsoft-Exchange-Diagnostics:
   1;SN1PR09MB0878;31:aNgPygflkrcbVsfdMWZeaKuPEP4HmCoFGy7dFyyyozxc8x5BtdKWH4YiLbkLrfGnAWJHRy1CNloLGmr15kWbrLvivCtM1ZYYAdBQ80A0DLYYERJBXFeEYz0ZnaEdM
   X-MS-Exchange-Organization-Rules-Execution-History: 4d47b0e6-e934-4a32-be02-50cd033c20f6%%%b760e6a2-e7a4-4af7-96a0-cfdba4d47348%%%4c0a735d-46eb-4cfe-
   aed5-9c26b382226b
   X-MS-Exchange-Forest-RulesExecuted: SN1PR09MB0878
   X-MS-Exchange-Organization-RulesExecuted: SN1PR09MB0878
   X-MS-Exchange-Transport-Rules-Loop: 1
   X-MS-Exchange-Organization-Antispam-ContentFilter-ScanContext: CategorizerOnResolved;CategorizerOnRouted;
   X-MS-Exchange-Organization-TT-Fingerprint: E4C07F27.92FBD51D.A1E457B7.56F099C1.20355
   X-MS-Exchange-Organization-ASDirectionalityType: 1
   X-MS-Exchange-Organization-HeloRdns: MTA1.GREENWICHCT.ORG;mta1.greenwichct.org
   X-Exchange-Antispam-Report-Test: UriScan:(21748063052155);
   X-Exchange-Antispam-Report-CFA-Test: BCL:0;PCL:0;RULEID:(102415321)(9101531078)(601004)(2401047)(8121501046)(13016025)(13018025)(9101536074)(10201501046)
   (3002001);SRVR:SN1PR09MB0878;BCL:0;PCL:0;RULEID:;SRVR:SN1PR09MB0878;
   X-Microsoft-Exchange-Diagnostics:
   1;SN1PR09MB0878;4:+axzGcrzGorCOq7RMvWvfknzIymtGgLynO95yvACBRUxRV9MiRnpqq0Lfq4n7KB+3UtEhUzS+aWoqnPusk3gjL129TdQWtiToHRC5cfrydbtnrjo5w/pRMJTVgbxPdWXK
   X-MS-Exchange-Organization-SpamScore: 6
   X-MS-Exchange-Organization-SCL: 1
   X-MS-Exchange-Organization-Antispam-ScanContext: DIR:Incoming;SFV:NSPM;SKIP:0;
   X-Microsoft-Exchange-Diagnostics: =?us-ascii?Q?1;SN1PR09MB0878;23:6YCfw7GUK9XGp8xoxfN2k+QzDrv/wVMm0mEx+2dXa?= =?us-ascii?Q?
   ZZMvLWn+6VmbMkKp9FjikvnpKkMHTzdgcjPkfShVpkV4yKKZizD+aO3l3Faf?= =?us-ascii?Q?KnMOIFBItPp9PH7AdSwxMcCllHQ8e6BooS3BOiRZHL1zcIJmOauDq5nTlKWN?=
   =?us-ascii?Q?NE/3k8nqy2E1HFUDD5S15Fy50DVTh6h2WTpPT35O7cnACqp1zCWZAXsnUshl?= =?us-ascii?Q?
   aH9Pm2S912uSJvi/WJGM8io2Bf6QcQwOoO/02WZsEpfiGPNbF8TOHcBt3Bib?= =?us-ascii?Q?QtjmkncfNj6IPOVAMcXF8ORrJYyTiY7IacU0wqOGDiylGAunECrXBY5ej4qs?=
   =?us-ascii?Q?pdNEInk6rRSKLyOWqXn4HpEbCMOw3ndQ9oF4ji7tJZsQceJftTW+8O7ma0Ig?= =?us-ascii?Q?
   0vPhqTCRTxcGZtcV+kjMqSFvkG6Z5NOo+Z63YUr6roXdStCD30GW8mrjuH9s?= =?us-ascii?Q?yK7g+BpS8ckpAdSwB5xtw5tD6genXjhhg/7Ckgpl6SeDAVoGNjhIWr/xU1by?= =?
   us-ascii?Q?6j/HdRYKiSO19QbMe/0HqG6VCIM7ya4c3No5DM6fEk3cuCQw6FVASHGLktti?= =?us-ascii?Q?
   d9/v3xJZGijUyeEDAjab/T5bydg3HnCAk6f3vBTZE9A4q83DWUeNHNcf02Al?= =?us-ascii?Q?CZSvMCTVpAvQZzgkTA2aXwkSf+aBOscFyFsh57vvJinq/wdoYnuST/RDXuyn?= =?
   us-ascii?Q?zEGIqEUdGUUELaA2E5SFZB5A5ziN9ShyFIdRd2gEEcp9ECs/FyzFk2h7VK+h?= =?us-ascii?Q?
   1+lW/uRw1S4QCQg+7IBlDkns0iaxv1W40J+gATgJak1Iw0z1FLcta3jaLxSC?= =?us-ascii?Q?1B5j/UwEq++o23Erk0CZwCHdijuY22kmS3/W+825ZtU7iF+jrmhb2s1ogz6M?= =?us-
   ascii?Q?3wYedvBu/vVPLJ8GKiKTipsKUdC/XKndCrdkeW8A6zhzR3A2+uUzUndx/WBo?= =?us-ascii?Q?BlnUqxRKSd6F00fjaeqz0csy3VxIAjgYRgMAYl3+qfzv/f6lDmuxZa675qlS?
   = =?us-ascii?Q?qk7oWwecuge/7zt9Ez/WHOhp0iymeEhRemPV4Rsd4H74KMy1r6xAFwSsMfe7?= =?us-ascii?Q?
   4iEnLO1n3DYSvZYN2jFWY8TnL/RGgBU/5hx+UCPszOCRD3/6i7uXY530071v?= =?us-ascii?Q?4uxMDxkM314pgcfNfMbFIMxJNfR6cCJOh6R0QenpyRiWh+mumffRiiHQD+E+?=
   =?us-ascii?Q?UzEhxqqLGg9MKL10As+L6bKQmkO2l9vzibvXF2vB5OxHAHTi1DTX8i/kCnyk?= =?us-ascii?Q?
   FOu2w63n28ZSQAovmyYYC7cpPpK7brvIGJaYudDlT7q7zmPkYWkrIVQjCWuY?= =?us-ascii?Q?
   z6tsYQBPUqWcel12H5HVjXZxz7ampMx3H1gnC1KQxU1oviOEFKvFKVYB5JV4?= =?us-ascii?Q?
   eMqsFez9MGk2acfb8HBPLfeekqFpcIpUUFeY198sXdAVmRzLfd3N7D1B1nMu?= =?us-ascii?Q?
   qZ4N2+LJ9Yw9F3X5GgDtoXkB7yK/bgAlJyA5eoHkmzpBCb+UpZ2aBTZDqWHD?= =?us-ascii?Q?ZJnIwjYD50jYoRdjm2oFHZBYZ9M2fPgMn0N6iIvL7pi8ggRWwoE/v1Enayhi?=
   =?us-ascii?Q?wtwBQvsE8IM+/LP4SQWzB2OUdyHg9Cbc64addELXnjDjTznqmRT7sMlYmGRk?= =?us-ascii?Q?
   Rajkg7yjAnA5LQ+MUKCqmkV+OGG2xQULsxtcqKkkmbNzR0KEPqEcJdAOAci5?= =?us-ascii?Q?hQTvoEuTXuWtUpZL3rLSfbYH5BNlPSEGylEECkaJkif/QLzefezfJF1VkVK1?=
   =?us-ascii?Q?Rfy9HXHSynuRGixNdbL/Zu0Bf8D1++4PGcWbiCbsj4lOmFQ9hM=3D?=
   X-MS-Exchange-Organization-Antispam-PostContentFilter-ScanContext: CategorizerOnResolved;CategorizerOnRouted;
   X-Microsoft-Exchange-Diagnostics:
   1;SN1PR09MB0878;6:3XK3adKlqdLQdOlxJJXU9JgWqiHkFIRLa6njatraivqadrUUUV8JyqiEfsB2xuoyBCPhn9v3qP+1jyc2Div7YPlavjhYngk7Qegu/ZpH6tPn0ODkGuq5pxeDcXkPRBQGLiZuF0
   X-MS-Exchange-Organization-GroupForkPerf: VCL=0;VL=0
   X-MS-Exchange-Forest-IndexAgent-0: AQ0CZW4AAZ8FAAAPAAADH4sIAAAAAAAEAHVVwXLbNhClLNmyaCtp/2
   BPrTMjq4qTcZrcardNnTptJnYPPUIkJKKiABUEJTOn/EZn2q/oH+VL +hZLKcl0PMOhwOXi7du3D9S/D4bpT4Z+9k0VjB4N0yuqba59FZTNae
   bdkl5qq+mtyTLjKBQqUKFpY8qSpppyXZq19sbO6VrZTNMrV9jK2Q/v /6oIGEEvtQ0UHDWupso5O6YrUmXlgKJ8W+HCN8oK9oXXNsfDh/d/X9
   Tv3jUf3v9DL72eO+M1VSu34NqhYDhGKtRag4fGblfmAvHSKxC5qf2c S0em1UqrBbMotKeVQo1Q4dGaeRGGqZq6OkgON7LFJ1XRRpdlZLyUAo
   It3atsQfVK+o79qixzNUq6GYhoypyFNJUKxnFzuqGpA3KhcinxRtWl IkW5ash5iENqFsCP94JjaEa0KUxW0GcjMRUBtUEn5WpWl9xUlG9M1z
   pEGkGVi1bq20LZRUUzwKMhHzeNh+lrs9B8zwqlS3o1xtSsrkb0Q/Un v9XLqfZwwlqDwoXytl7SV/Tr16+VVyO6vr4cpo+fTei1wqDpJnitIS
   KGpO0GkCO6vKXJ+bdPJsP08vYFnU2enJ6fPz49n0wQ+eV3RB6fnT47 f3o6ec6RH9Xdx6TnT8/PUPntDV0an0EfT2dPJvS9qbLSVbXXL+g726
   DFO1L52mRR5aCM1VCGVYY8mVsua2syEf7E2Kyscx6swk4VgsqKZTQA VNG2xa0e0Qbzti4AJ8CDAMT7jTchRHex2+tK5yPA5MM0U5Zzd0GWOA
   6u9itXafbAiXlEau1MrL3SVpU4YZXMMuZeoZBHmN7qtba1pkuXa656 YrB1hZPhAvaOaKn8QvOSX3rNDYIhP4OXAo/W1qGJPQavbKWy2D42LN
   Ez3qs8R5vVfUKN6eQWnNAHHzZA56y5MktsLaBMPGRqNjN3Gu2jzapW crJ/G9/AaV4r6NiA3hxjY8SK5g5WtZEnBrbyzInfwMvjR8P0jTdrU+
   q5zr+5dHZmckzFQI4rCxbLiPECFgbTJYirOWtj5sbiq1LJh4NVLNWG ZsYvWfL7LctnQe9w+CCxUjOUF7mWPOf2YJoAzZqtszDrT8mZj+Ta48
   m58EFVT//QWVSEaUF0561uTrPS8HdotW12xDOJI9sYGAVjDtiG2mqO alWAQVQdCrT6DkG4axwtn++OwIjXwZtpzSRG4LlqWm/U4jyu/ynPaf
   QFdJe6/Jm0bVJrdZjKrJjniAeID3MJpRiqdc0wZefhMxn9aPjb7k0W yob5F2Zq0AC+k7P43YwfZSBq/DXkYrWt8LCe9t75Ea1KGEbHU4wfJl
   PpeDJA1sDfucGYgbIqmzgu/NPoIImtC8ot6pjewFHuk0hF+m7FvGlt 9AZsXamB00rTFoomwL8Kn2NMKwqqpmwId4+Rhik7aZgme3tJt5+knW
   QvTY56yT6ug6SPO+JyR3w/ORgkKS48dpNeLzlAPt4ivrv3k8F+0j/k Oz92k33J2V2I95NDWQgOHuOuA+yKW3qxKINLdYESGjH5UDYeJ0OJRz
   Kchi2yHRcesQYZiYO/oMl2icftB+hUEHrcMtPrxIQuvzqMCQMsuh0U SiImxwcA7CAtQeZep8evOslxuwBago33xVuo/8eT3mFnIFXS5Bh3XK
   AnmoPhMHmINYJHyXEcSpsD6UQc6T1C8QS3657ovJf00BqSASL6YC3j 2GPdemhKakFbAZQ0Kfc5ky+6nJ9CWFEPQ2QanW7sZR9r7BK2w+RLpA
   HzKI4MsGIzIba12VbnGO/zon0LHMmJ8UHEORZiu66jdMlDRugP4qzF q3iLfMGEXMfJg12+3HetbR3bi/ociWH6rbB8RzyNycJK7Lqz00G8ZF
   5SXRhKMOrM+ojg0UJ9gZIEuUT2rRSD7n+YSzOYzgoAAAEEyQQ8P3ht bCB2ZXJzaW9uPSIxLjAiIGVuY29kaW5nPSJ1dGYtMTYiPz4NCjxNZW
   V0aW5nU2V0Pg0KICA8VmVyc2lvbj4xNS4wLjAuMDwvVmVyc2lvbj4N CiAgPE1lZXRpbmdzPg0KICAgIDxNZWV0aW5nIFN1YmplY3Q9IkxldO
   KAmXMgdGFsayIgU3RhcnRJbmRleD0iNDQ5Ij4NCiAgICAgIDxNZWV0 aW5nU3RyaW5nPkxldOKAmXMgdGFsayBzb29uLjwvTWVldGluZ1N0cm
   luZz4NCiAgICAgIDxBdHRlbmRlZXM+DQogICAgICAgIDxFbWFpbFVz ZXIgSWQ9Ik1Kb25lc0BpYm9sYXcuY29tIj5NaWNoYWVsIEouIEpvbm
   VzPC9FbWFpbFVzZXI+DQogICAgICAgIDxFbWFpbFVzZXIgSWQ9Ikty eXN0aWUuUm9uZGluaUBncmVlbndpY2hjdC5vcmciPlJvbmRpbmksIE
   tyeXN0aWUgKEtyeXN0aWUuUm9uZGluaUBncmVlbndpY2hjdC5vcmcp PC9FbWFpbFVzZXI+DQogICAgICA8L0F0dGVuZGVlcz4NCiAgICAgID




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                              TOG-000437
                        Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 7 of 69
   xTdGFydFRpbWU+MDA5MC0xMC0wNVQwODowMDowMFo8L1N0YXJ0VGlt ZT4NCiAgICAgIDxFbmRUaW1lPjAwOTAtMTAtMDVUMDg6MzA6MDBaPC
   9FbmRUaW1lPg0KICAgIDwvTWVldGluZz4NCiAgPC9NZWV0aW5ncz4N CjwvTWVldGluZ1NldD4BBdEBPD94bWwgdmVyc2lvbj0iMS4wIiBlbm
   NvZGluZz0idXRmLTE2Ij8+DQo8QWRkcmVzc1NldD4NCiAgPFZlcnNp b24+MTUuMC4wLjA8L1ZlcnNpb24+DQogIDxBZGRyZXNzZXM+DQogIC
   AgPEFkZHJlc3MgU3RhcnRJbmRleD0iNTU1Ij4xNzAgTWFzb24gU3Ry ZWV0DQpHcmVlbndpY2gsIENUIDA2ODMwPC9BZGRyZXNzPg0KICA8L0
   FkZHJlc3Nlcz4NCjwvQWRkcmVzc1NldD4BCf4EPD94bWwgdmVyc2lv bj0iMS4wIiBlbmNvZGluZz0idXRmLTE2Ij8+DQo8UGhvbmVTZXQ+DQ
   ogIDxWZXJzaW9uPjE1LjAuMC4wPC9WZXJzaW9uPg0KICA8UGhvbmVz Pg0KICAgIDxQaG9uZSBTdGFydEluZGV4PSI1OTgiIFBvc2l0aW9uPS
   JPdGhlciI+DQogICAgICA8UGhvbmVTdHJpbmc+MjAzNjYxNjAwMDwv UGhvbmVTdHJpbmc+DQogICAgICA8T3JpZ2luYWxQaG9uZVN0cmluZz
   4yMDMtNjYxLTYwMDA8L09yaWdpbmFsUGhvbmVTdHJpbmc+DQogICAg PC9QaG9uZT4NCiAgICA8UGhvbmUgU3RhcnRJbmRleD0iNjE2IiBQb3
   NpdGlvbj0iT3RoZXIiPg0KICAgICAgPFBob25lU3RyaW5nPjIxMjc2 NDA5MDA8L1Bob25lU3RyaW5nPg0KICAgICAgPE9yaWdpbmFsUGhvbm
   VTdHJpbmc+MjEyLTc2NC0wOTAwPC9PcmlnaW5hbFBob25lU3RyaW5n Pg0KICAgIDwvUGhvbmU+DQogICAgPFBob25lIFN0YXJ0SW5kZXg9Ij
   YzNSIgUG9zaXRpb249Ik90aGVyIiBUeXBlPSJGYXgiPg0KICAgICAg PFBob25lU3RyaW5nPjIwMzY2MTk0NjI8L1Bob25lU3RyaW5nPg0KIC
   AgICAgPE9yaWdpbmFsUGhvbmVTdHJpbmc+MjAzLTY2MS05NDYyPC9P cmlnaW5hbFBob25lU3RyaW5nPg0KICAgIDwvUGhvbmU+DQogIDwvUG
   hvbmVzPg0KPC9QaG9uZVNldD4BDO8DPD94bWwgdmVyc2lvbj0iMS4w IiBlbmNvZGluZz0idXRmLTE2Ij8+DQo8Q29udGFjdFNldD4NCiAgPF
   ZlcnNpb24+MTUuMC4wLjA8L1ZlcnNpb24+DQogIDxDb250YWN0cz4N CiAgICA8Q29udGFjdCBTdGFydEluZGV4PSI1MzMiPg0KICAgICAgPF
   BlcnNvbiBTdGFydEluZGV4PSI1MzMiPg0KICAgICAgICA8UGVyc29u U3RyaW5nPkJhcm51bTwvUGVyc29uU3RyaW5nPg0KICAgICAgPC9QZX
   Jzb24+DQogICAgICA8QWRkcmVzc2VzPg0KICAgICAgICA8QWRkcmVz cyBTdGFydEluZGV4PSI1NTUiPjE3MCBNYXNvbiBTdHJlZXQNCkdyZW
   Vud2ljaCwgQ1QgMDY4MzA8L0FkZHJlc3M+DQogICAgICA8L0FkZHJl c3Nlcz4NCiAgICAgIDxDb250YWN0U3RyaW5nPkJhcm51bSAmYW1wOy
   BPJ01hcmEsIExMQw0KMTcwIE1hc29uIFN0cmVldA0KR3JlZW53aWNo LCBDVCAwNjgzMDwvQ29udGFjdFN0cmluZz4NCiAgICA8L0NvbnRhY3
   Q+DQogIDwvQ29udGFjdHM+DQo8L0NvbnRhY3RTZXQ+AQ7PAVJldHJp ZXZlck9wZXJhdG9yLDEwLDE7UmV0cmlldmVyT3BlcmF0b3IsMTEsMT
   tQb3N0RG9jUGFyc2VyT3BlcmF0b3IsMTAsMDtQb3N0RG9jUGFyc2Vy T3BlcmF0b3IsMTEsMDtQb3N0V29yZEJyZWFrZXJEaWFnbm9zdGljT3
   BlcmF0b3IsMTAsMTtQb3N0V29yZEJyZWFrZXJEaWFnbm9zdGljT3Bl cmF0b3IsMTEsMDtUcmFuc3BvcnRXcml0ZXJQcm9kdWNlciwyMCwxOA ==
   X-MS-Exchange-Forest-IndexAgent: 1 3604
   X-MS-Exchange-Forest-EmailMessageHash: 0744AF17,DD6AB998
   X-MS-Exchange-Forest-Language: en
   SpamDiagnosticOutput: 1:99
   SpamDiagnosticMetadata: NSPM
   X-MS-Exchange-Organization-Cross-Session-Cache: =?us-ascii?Q?00SL=3D1;EMSL=3D1;SCL=3D0;BL=3D0;RL=3D1;PID=3D0;PL=3D0;EXPID?= =?us-ascii?Q?
   =3D;EIPC0=3D2055,2005,2006,2007,2008,2009,2010,2011,2012,201?= =?us-ascii?Q?3,2014,951,950,2000,2050,2051,2052,952,2054,3000,2016,2015,2?= =?us-ascii?Q?
   001,3010,1000,2003,1001,2002,967,2004,1003,1002,2017,5011,50?= =?us-ascii?Q?01,5050,5010,5038,5020,5024,5021,5029,5026,5027,5025,5022,50?= =?us-ascii?Q?
   30,5031,5039,5037,5035,5033,5023,5034,5036,5032,5028,5040,50?= =?us-ascii?Q?02,5003,5005;MIPC0=3D;EIPC1=3D2055,2005,2006,2007,2008,2009,?= =?us-ascii?Q?
   2010,2011,2012,2013,2014,951,950,2000,2050,2051,2052,952,205?= =?us-ascii?Q?4,3000,2016,2015,2001,3010,1000,2003,1001,2002,967,2004,1003?= =?us-ascii?
   Q?,1002,2017,5011,5001,5050,5010,5038,5020,5024,5021,5029,5026?= =?us-ascii?Q?,5027,5025,5022,5030,5031,5039,5037,5035,5033,5023,5034,5036?= =?us-ascii?
   Q?,5032,5028,5040,5002,5003,5005,2018,2019,2053;MIPC1=3D2018;R?= =?us-ascii?Q?EP=3D01,1,168\;01,2,171\;01,3,19904\;01,4,844\;01,5,183\;01,?= =?us-ascii?Q?
   6,189\;01,7,3455\;01,8,3\;01,9,19904\;01,10,844\;01,11,183\;?= =?us-ascii?Q?01,12,3\;02,1,96\;02,2,255\;02,3,229\;02,4,23\;02,5,182\;02,?= =?us-ascii?Q?
   6,0\;02,7,0;TIP=3DNotListed;SAUTHOP=3D1;A=3D00;MX=3D00;PTR?= =?us-ascii?Q?=3D00mta1.greenwichct.org;SPF=3D041prvs=3D31010ee6d8=3Dmjone?= =?us-ascii?
   Q?s@ibolaw.com;DKIM=3D;DMARC=3D02MJones@ibolaw.com\;;EIPC2=3D2?= =?us-ascii?Q?018,2055,2019,2050,2051,2052,2054,2053;MIPC2=3D?=
   X-Microsoft-Exchange-Diagnostics:
   1;SN1PR09MB0878;7:xWdN6pc3/SU/fcLm4GDoGVLFyYRF4eIkfkSilu/SgrmFEl4CZ5x7IgjAzUAJe8YjMdN3xC5WstQ3kf8cCfWUUIHGRF8PWhxlip9tANfYqa9CtZtkbspPQkqjBoFhLG21r3BS
   X-MS-Exchange-Organization-Processed-By-Gcc-Journaling: Journal Agent




   Hi Krystie,



   I understand from Gene Riccio that he will be delivering                     statement to you soon. I also heard from         that                         spoke with you. I have
   been told that                 will speak to her parents tonight about speaking with you as well. I am told        will back up        account of the conversation they both had
   with       a day or so after the party, which I understand is very helpful to      . Let’s talk soon. Thanks for your help.



   Mike



   Michael J. Jones, Esq.

   Member

   Ivey, Barnum & O'Mara, LLC

   170 Mason Street

   Greenwich, CT 06830

   CT: 203-661-6000

   NY: 212-764-0900

   Fax: 203-661-9462




   IRS Circular 230 Disclosure: Any tax advice contained in this communication (including any attachments or enclosures) was not intended or written to be used, and cannot be
   used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any transaction or matter
   addressed in this communication. (The foregoing disclaimer has been affixed pursuant to U.S. Treasury regulations governing tax practitioners.)



   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it may contain
   confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure, distribution, copying or use of the
   information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have received this message in error, please advise the
   sender by immediate reply and delete the original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                   TOG-000438
                       Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 8 of 69
   From: Michael J. Jones
   Sent: Thursday, October 20, 2016 3:00 PM EDT
   To: Rondini, Krystie                                                          >
   Subject:
   Hi Krystie,

   I understand from Gene Riccio that he will be delivering                  statement to you soon. I also heard from
         that                            spoke with you. I have been told that                  will speak to her parents
   tonight about speaking with you as well. I am told        will back up          account of the conversation they both
   had with       a day or so after the party, which I understand is very helpful to     . Let’s talk soon. Thanks for
   your help.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   IRS Circular 230 Disclosure: Any tax advice contained in this communication (including any attachments or enclosures) was not intended or
   written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or
   recommending to another party any transaction or matter addressed in this communication. (The foregoing disclaimer has been affixed
   pursuant to U.S. Treasury regulations governing tax practitioners.)

   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it may contain
   confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure, distribution, copying or use of
   the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have received this message in error, please advise
   the sender by immediate reply and delete the original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                             TOG-000439
                       Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 9 of 69
   From: Michael J. Jones                    >
   Sent: Wednesday, October 12, 2016 2:00 PM EDT
   To: Rondini, Krystie                                                          >
   Subject:
   Hi Krystie,

   Thank you for spending time with me this morning. It was a pleasure to meet you.

   I spoke with        this afternoon and asked him to get me the names and numbers of the parents of some of the
   kids who I believe would be helpful to         s side of the story. I will reach out to the parents and see if they will let
   me talk to their kids, or at least speak with you. I will let you know what I can find out. Thanks again.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   IRS Circular 230 Disclosure: Any tax advice contained in this communication (including any attachments or enclosures) was not intended or
   written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or
   recommending to another party any transaction or matter addressed in this communication. (The foregoing disclaimer has been affixed
   pursuant to U.S. Treasury regulations governing tax practitioners.)

   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it may contain
   confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure, distribution, copying or use of
   the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have received this message in error, please advise
   the sender by immediate reply and delete the original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                             TOG-000440
                   Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 10 of 69
   From: Hannigan, Greg
   Sent: Thursday, July 26, 2018 10:44 AM EDT
   To: Sandra A <                         >
   CC: Rondini, Krystie                                           >
   Subject: RE: ADDITIONAL INFO REQUEST...
   Hi Sandra,

   The recorded interview of                  was witnessed by Greenwich Academy therapist Charlanne Bauerlein at Ms.     s
   request.

   The boys named in the interview are:




   Interviews were conducted by Detective Krystie Rondini who is included in this message.

   Many thanks for your kind assistance.

   Greg



   Gregory S. Hannigan
   Director of General Services
   Greenwich Police Department
   11 Bruce Place
   Greenwich, CT 06830


   From: Sandra A [mailto:                              ]
   Sent: Tuesday, July 24, 2018 8:54 PM
   To: Hannigan, Greg <                                      >
   Subject: ADDITIONAL INFO REQUEST...

   Hi Greg,

   I also need the last names of the three boys that the victim mentions in the audio interview.

   1.              ???
   2.             ??
   3.           ?????

   Thank you.

   Sandra




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                              TOG-000460
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 11 of 69
   From: Michael J. Jones <                   >
   Sent: Friday, November 18, 2016 2:28 PM EST
   To: Rondini, Krystie <                                                  >
   Subject: RE:
   Hi Krystie,

   Did you speak with a boy named                               ? I am trying to obtain his contact info. He was at the party and might
   be willing to speak with you.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:                                              ]
   Sent: Thursday, November 17, 2016 9:17 AM
   To: Michael J. Jones
   Subject: Re:

   Hi Mike sorry wasn't able to return your call yesterday. I just left you a message I will be around today so give me a
   call when you can.

   Thank you
   Krystie

   Sent from my iPhone

   On Nov 15, 2016, at 8:42 PM, Michael J. Jones                                                  > wrote:

          Hi Krystie,

          I will call you tomorrow if you are free. Thanks.

          Mike

          Sent from my iPhone

          On Nov 15, 2016, at 7:34 PM, Rondini, Krystie                                                                    > wrote:

                 Really do you know what they disciplined her for ? I really hope it wasn't as a result of her
                 giving a statement.

                 Thanks for the information

                 Krystie

                 Sent from my iPhone

                 On Nov 15, 2016, at 5:31 PM, Michael J. Jones                                                   > wrote:

                         Hi Krystie,

                         I found out tonight that              was formally disciplined by GA today and put
                         on probation. I hope her parents get her a lawyer. Talk soon.

                         Mike

                         Michael J. Jones, Esq.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000461
             Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 12 of 69
               Member
               Ivey, Barnum & O'Mara, LLC
               170 Mason Street
               Greenwich, CT 06830
               CT: 203-661-6000
               NY: 212-764-0900
               Fax: 203-661-9462

               <image001.jpg>
               Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The
               message and any file transmitted with it may contain confidential information which may be subject to the
               attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure, distribution, copying or
               use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly
               prohibited. If you have received this message in error, please advise the sender by immediate reply and delete the
               original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
               O'Mara, LLC.


               From: Rondini, Krystie [mailto:
               Sent: Tuesday, November 15, 2016 11:27 AM
               To: Michael J. Jones
               Subject: Re:

               Hi Mike so unfortunately they had to reschedule and I will be meeting with them on Thursday. I
               will keep you posted.

               Thanks
               Krystie

               Detective Krystie Rondini
               Greenwich Police Department
               11 Bruce Place
               Greenwich CT, 06830


               From: Michael J. Jones
               Sent: Tuesday, November 15, 2016 10:55:59 AM
               To: Rondini, Krystie
               Subject: RE:

               Hi Krystie,

               I was just curious to see how it went with                       yesterday. Any news you can
               relate? Thanks.

               Mike

               Michael J. Jones, Esq.
               Member
               Ivey, Barnum & O'Mara, LLC
               170 Mason Street
               Greenwich, CT 06830
               CT: 203-661-6000
               NY: 212-764-0900
               Fax: 203-661-9462

               <image001.jpg>
               Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The
               message and any file transmitted with it may contain confidential information which may be subject to the
               attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure, distribution, copying or
               use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly
               prohibited. If you have received this message in error, please advise the sender by immediate reply and delete the
               original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
               O'Mara, LLC.


               From: Rondini, Krystie [mailto:
               Sent: Tuesday, November 08, 2016 8:59 AM
               To: Michael J. Jones
               Subject: Re:

               Hi Mike just wanted to let you know that I am scheduled to meet with       on
               Monday and then preparing a warrant and will be requesting to meet with
               Cappozi to go over the case with him. I will keep you posted, however if you
               have any questions in the mean time feel free to contact me.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                            TOG-000462
             Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 13 of 69
               Thank you,

               Krystie

               Detective Krystie Rondini
               Greenwich Police Department
               11 Bruce Place
               Greenwich CT, 06830


               From: Michael J. Jones <
               Sent: Friday, November 4, 2016 12:06:13 PM
               To: Rondini, Krystie
               Subject:

               Hi Krystie,

               I just spoke with Mrs.       and found out what happened with          at school. I
               cannot believe a student would be punished for cooperating with the police. Please
               call me when you can. Thanks.

               Mike

               Michael J. Jones, Esq.
               Member
               Ivey, Barnum & O'Mara, LLC
               170 Mason Street
               Greenwich, CT 06830
               CT: 203-661-6000
               NY: 212-764-0900
               Fax: 203-661-9462

               <image001.jpg>
               Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The
               message and any file transmitted with it may contain confidential information which may be subject to the
               attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure, distribution, copying or
               use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly
               prohibited. If you have received this message in error, please advise the sender by immediate reply and delete the
               original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
               O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                            TOG-000463
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 14 of 69
   From: Michael J. Jones
   Sent: Tuesday, November 15, 2016 8:42 PM EST
   To: Rondini, Krystie
   Subject: Re:
   Hi Krystie,

   I will call you tomorrow if you are free. Thanks.

   Mike

   Sent from my iPhone

   On Nov 15, 2016, at 7:34 PM, Rondini, Krystie                                                              wrote:


          Really do you know what they disciplined her for ? I really hope it wasn't as a result of her giving a statement.

          Thanks for the information

          Krystie

          Sent from my iPhone

          On Nov 15, 2016, at 5:31 PM, Michael J. Jones                                                wrote:


                 Hi Krystie,

                 I found out tonight that              was formally disciplined by GA today and put on
                 probation. I hope her parents get her a lawyer. Talk soon.

                 Mike

                 Michael J. Jones, Esq.
                 Member
                 Ivey, Barnum & O'Mara, LLC
                 170 Mason Street
                 Greenwich, CT 06830
                 CT: 203-661-6000
                 NY: 212-764-0900
                 Fax: 203-661-9462

                 <image001.jpg>
                 Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and
                 any file transmitted with it may contain confidential information which may be subject to the attorney-client privilege, or
                 otherwise protected against unauthorized use. Any disclosure, distribution, copying or use of the information by anyone other
                 than the intended recipient, regardless of address or routing, is strictly prohibited. If you have received this message in error,
                 please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
                 sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


                 From: Rondini, Krystie [mailto:
                 Sent: Tuesday, November 15, 2016 11:27 AM
                 To: Michael J. Jones
                 Subject: Re:

                 Hi Mike so unfortunately they had to reschedule and I will be meeting with them on Thursday. I will keep you
                 posted.

                 Thanks
                 Krystie

                 Detective Krystie Rondini
                 Greenwich Police Department
                 11 Bruce Place
                 Greenwich CT, 06830


                 From: Michael J. Jones <
                 Sent: Tuesday, November 15, 2016 10:55:59 AM
                 To: Rondini, Krystie
                 Subject: RE:




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                            TOG-000464
              Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 15 of 69

           Hi Krystie,

           I was just curious to see how it went with                       yesterday. Any news you can relate? Thanks.

           Mike

           Michael J. Jones, Esq.
           Member
           Ivey, Barnum & O'Mara, LLC
           170 Mason Street
           Greenwich, CT 06830
           CT: 203-661-6000
           NY: 212-764-0900
           Fax: 203-661-9462

           <image001.jpg>
           Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and
           any file transmitted with it may contain confidential information which may be subject to the attorney-client privilege, or
           otherwise protected against unauthorized use. Any disclosure, distribution, copying or use of the information by anyone other
           than the intended recipient, regardless of address or routing, is strictly prohibited. If you have received this message in error,
           please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
           sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


           From: Rondini, Krystie [mailto
           Sent: Tuesday, November 08, 2016 8:59 AM
           To: Michael J. Jones
           Subject: Re:

           Hi Mike just wanted to let you know that I am scheduled to meet with       on Monday
           and then preparing a warrant and will be requesting to meet with Cappozi to go over the
           case with him. I will keep you posted, however if you have any questions in the mean
           time feel free to contact me.

           Thank you,

           Krystie

           Detective Krystie Rondini
           Greenwich Police Department
           11 Bruce Place
           Greenwich CT, 06830


           From: Michael J. Jones
           Sent: Friday, November 4, 2016 12:06:13 PM
           To: Rondini, Krystie
           Subject:

           Hi Krystie,

           I just spoke with Mrs.       and found out what happened with           at school. I cannot
           believe a student would be punished for cooperating with the police. Please call me when you
           can. Thanks.

           Mike

           Michael J. Jones, Esq.
           Member
           Ivey, Barnum & O'Mara, LLC
           170 Mason Street
           Greenwich, CT 06830
           CT: 203-661-6000
           NY: 212-764-0900
           Fax: 203-661-9462

           <image001.jpg>
           Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and
           any file transmitted with it may contain confidential information which may be subject to the attorney-client privilege, or
           otherwise protected against unauthorized use. Any disclosure, distribution, copying or use of the information by anyone other
           than the intended recipient, regardless of address or routing, is strictly prohibited. If you have received this message in error,
           please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
           sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                      TOG-000465
             Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 16 of 69




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                         TOG-000466
                 Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 17 of 69
   From: Rondini, Krystie
   Sent: Thursday, November 17, 2016 9:16 AM EST
   To: Michael J. Jones
   Subject: Re:
   Hi Mike sorry wasn't able to return your call yesterday. I just left you a message I will be around today so give me a call
   when you can.

   Thank you
   Krystie

   Sent from my iPhone

   On Nov 15, 2016, at 8:42 PM, Michael J. Jones                                            wrote:


        Hi Krystie,

        I will call you tomorrow if you are free. Thanks.

        Mike

        Sent from my iPhone

        On Nov 15, 2016, at 7:34 PM, Rondini, Krystie                                                              wrote:


               Really do you know what they disciplined her for ? I really hope it wasn't as a result of her giving a
               statement.

               Thanks for the information

               Krystie

               Sent from my iPhone

               On Nov 15, 2016, at 5:31 PM, Michael J. Jones                                                wrote:


                      Hi Krystie,

                      I found out tonight that              was formally disciplined by GA today and put
                      on probation. I hope her parents get her a lawyer. Talk soon.

                      Mike

                      Michael J. Jones, Esq.
                      Member
                      Ivey, Barnum & O'Mara, LLC
                      170 Mason Street
                      Greenwich, CT 06830
                      CT: 203-661-6000
                      NY: 212-764-0900
                      Fax: 203-661-9462

                      <image001.jpg>
                      Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The
                      message and any file transmitted with it may contain confidential information which may be subject to the
                      attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure, distribution, copying or
                      use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly
                      prohibited. If you have received this message in error, please advise the sender by immediate reply and delete the
                      original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
                      O'Mara, LLC.


                      From: Rondini, Krystie [mailto:
                      Sent: Tuesday, November 15, 2016 11:27 AM
                      To: Michael J. Jones
                      Subject: Re:

                      Hi Mike so unfortunately they had to reschedule and I will be meeting with them on Thursday. I
                      will keep you posted.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                   TOG-000467
             Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 18 of 69
               Thanks
               Krystie

               Detective Krystie Rondini
               Greenwich Police Department
               11 Bruce Place
               Greenwich CT, 06830


               From: Michael J. Jones
               Sent: Tuesday, November 15, 2016 10:55:59 AM
               To: Rondini, Krystie
               Subject: RE:

               Hi Krystie,

               I was just curious to see how it went with                       yesterday. Any news you can
               relate? Thanks.

               Mike

               Michael J. Jones, Esq.
               Member
               Ivey, Barnum & O'Mara, LLC
               170 Mason Street
               Greenwich, CT 06830
               CT: 203-661-6000
               NY: 212-764-0900
               Fax: 203-661-9462

               <image001.jpg>
               Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The
               message and any file transmitted with it may contain confidential information which may be subject to the
               attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure, distribution, copying or
               use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly
               prohibited. If you have received this message in error, please advise the sender by immediate reply and delete the
               original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
               O'Mara, LLC.


               From: Rondini, Krystie [mailto
               Sent: Tuesday, November 08, 2016 8:59 AM
               To: Michael J. Jones
               Subject: Re:

               Hi Mike just wanted to let you know that I am scheduled to meet with       on
               Monday and then preparing a warrant and will be requesting to meet with
               Cappozi to go over the case with him. I will keep you posted, however if you
               have any questions in the mean time feel free to contact me.

               Thank you,

               Krystie

               Detective Krystie Rondini
               Greenwich Police Department
               11 Bruce Place
               Greenwich CT, 06830


               From: Michael J. Jones
               Sent: Friday, November 4, 2016 12:06:13 PM
               To: Rondini, Krystie
               Subject:

               Hi Krystie,

               I just spoke with Mrs.       and found out what happened with          at school. I
               cannot believe a student would be punished for cooperating with the police. Please
               call me when you can. Thanks.

               Mike




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                            TOG-000468
             Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 19 of 69
               Michael J. Jones, Esq.
               Member
               Ivey, Barnum & O'Mara, LLC
               170 Mason Street
               Greenwich, CT 06830
               CT: 203-661-6000
               NY: 212-764-0900
               Fax: 203-661-9462

               <image001.jpg>
               Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The
               message and any file transmitted with it may contain confidential information which may be subject to the
               attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure, distribution, copying or
               use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly
               prohibited. If you have received this message in error, please advise the sender by immediate reply and delete the
               original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
               O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                            TOG-000469
                  Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 20 of 69
   From: Rondini, Krystie
   Sent: Friday, November 18, 2016 2:32 PM EST
   To: Michael J. Jones
   Subject: Re:
   Attachment(s): "image001.jpg"
   Hi mike no I didn't his name was never mentioned. I am willing to speak with him if he is willing to talk. Just let me know.

   Thanks

   Krystie

   Sent from my iPhone

   On Nov 18, 2016, at 2:28 PM, Michael J. Jones                                             wrote:


        Hi Krystie,

        Did you speak with a boy named                              ? I am trying to obtain his contact info. He was at the party
        and might be willing to speak with you.

        Mike

        Michael J. Jones, Esq.
        Member
        Ivey, Barnum & O'Mara, LLC
        170 Mason Street
        Greenwich, CT 06830
        CT: 203-661-6000
        NY: 212-764-0900
        Fax: 203-661-9462

        <image001.jpg>
        Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file
        transmitted with it may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against
        unauthorized use. Any disclosure, distribution, copying or use of the information by anyone other than the intended recipient, regardless of
        address or routing, is strictly prohibited. If you have received this message in error, please advise the sender by immediate reply and delete
        the original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


        From: Rondini, Krystie [mailto:
        Sent: Thursday, November 17, 2016 9:17 AM
        To: Michael J. Jones
        Subject: Re:

        Hi Mike sorry wasn't able to return your call yesterday. I just left you a message I will be around today so
        give me a call when you can.

        Thank you
        Krystie

        Sent from my iPhone

        On Nov 15, 2016, at 8:42 PM, Michael J. Jones                                                   wrote:

               Hi Krystie,

               I will call you tomorrow if you are free. Thanks.

               Mike

               Sent from my iPhone

               On Nov 15, 2016, at 7:34 PM, Rondini, Krystie                                                                     wrote:

                      Really do you know what they disciplined her for ? I really hope it wasn't as a result
                      of her giving a statement.

                      Thanks for the information

                      Krystie

                      Sent from my iPhone




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                               TOG-000470
             Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 21 of 69

               On Nov 15, 2016, at 5:31 PM, Michael J. Jones                                                    wrote:

                    Hi Krystie,

                    I found out tonight that             was formally disciplined by GA
                    today and put on probation. I hope her parents get her a lawyer. Talk
                    soon.

                    Mike

                    Michael J. Jones, Esq.
                    Member
                    Ivey, Barnum & O'Mara, LLC
                    170 Mason Street
                    Greenwich, CT 06830
                    CT: 203-661-6000
                    NY: 212-764-0900
                    Fax: 203-661-9462

                    <image001.jpg>
                    Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum &
                    O'Mara, LLC. The message and any file transmitted with it may contain confidential information
                    which may be subject to the attorney-client privilege, or otherwise protected against unauthorized
                    use. Any disclosure, distribution, copying or use of the information by anyone other than the
                    intended recipient, regardless of address or routing, is strictly prohibited. If you have received this
                    message in error, please advise the sender by immediate reply and delete the original message.
                    Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
                    O'Mara, LLC.


                    From: Rondini, Krystie [mailto:
                    Sent: Tuesday, November 15, 2016 11:27 AM
                    To: Michael J. Jones
                    Subject: Re:

                    Hi Mike so unfortunately they had to reschedule and I will be meeting with them on
                    Thursday. I will keep you posted.

                    Thanks
                    Krystie

                    Detective Krystie Rondini
                    Greenwich Police Department
                    11 Bruce Place
                    Greenwich CT, 06830


                    From: Michael J. Jones
                    Sent: Tuesday, November 15, 2016 10:55:59 AM
                    To: Rondini, Krystie
                    Subject: RE:

                    Hi Krystie,

                    I was just curious to see how it went with                         yesterday. Any news you
                    can relate? Thanks.

                    Mike

                    Michael J. Jones, Esq.
                    Member
                    Ivey, Barnum & O'Mara, LLC
                    170 Mason Street
                    Greenwich, CT 06830
                    CT: 203-661-6000
                    NY: 212-764-0900
                    Fax: 203-661-9462

                    <image001.jpg>
                    Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum &
                    O'Mara, LLC. The message and any file transmitted with it may contain confidential information
                    which may be subject to the attorney-client privilege, or otherwise protected against unauthorized
                    use. Any disclosure, distribution, copying or use of the information by anyone other than the
                    intended recipient, regardless of address or routing, is strictly prohibited. If you have received this




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                    TOG-000471
             Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 22 of 69
                   message in error, please advise the sender by immediate reply and delete the original message.
                   Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
                   O'Mara, LLC.


                   From: Rondini, Krystie [mailto:
                   Sent: Tuesday, November 08, 2016 8:59 AM
                   To: Michael J. Jones
                   Subject: Re:

                   Hi Mike just wanted to let you know that I am scheduled to meet with
                         on Monday and then preparing a warrant and will be requesting
                   to meet with Cappozi to go over the case with him. I will keep you
                   posted, however if you have any questions in the mean time feel free
                   to contact me.

                   Thank you,

                   Krystie

                   Detective Krystie Rondini
                   Greenwich Police Department
                   11 Bruce Place
                   Greenwich CT, 06830


                   From: Michael J. Jones
                   Sent: Friday, November 4, 2016 12:06:13 PM
                   To: Rondini, Krystie
                   Subject:

                   Hi Krystie,

                   I just spoke with Mrs.        and found out what happened with         at
                   school. I cannot believe a student would be punished for cooperating with
                   the police. Please call me when you can. Thanks.

                   Mike

                   Michael J. Jones, Esq.
                   Member
                   Ivey, Barnum & O'Mara, LLC
                   170 Mason Street
                   Greenwich, CT 06830
                   CT: 203-661-6000
                   NY: 212-764-0900
                   Fax: 203-661-9462

                   <image001.jpg>
                   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum &
                   O'Mara, LLC. The message and any file transmitted with it may contain confidential information
                   which may be subject to the attorney-client privilege, or otherwise protected against unauthorized
                   use. Any disclosure, distribution, copying or use of the information by anyone other than the
                   intended recipient, regardless of address or routing, is strictly prohibited. If you have received this
                   message in error, please advise the sender by immediate reply and delete the original message.
                   Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
                   O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                   TOG-000472
                  Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 23 of 69
   From: Rondini, Krystie
   Sent: Tuesday, November 15, 2016 7:33 PM EST
   To: Michael J. Jones
   Subject: Re:
   Attachment(s): "image001.jpg"
   Really do you know what they disciplined her for ? I really hope it wasn't as a result of her giving a statement.

   Thanks for the information

   Krystie

   Sent from my iPhone

   On Nov 15, 2016, at 5:31 PM, Michael J. Jones                                             wrote:


        Hi Krystie,

        I found out tonight that              was formally disciplined by GA today and put on probation. I hope
        her parents get her a lawyer. Talk soon.

        Mike

        Michael J. Jones, Esq.
        Member
        Ivey, Barnum & O'Mara, LLC
        170 Mason Street
        Greenwich, CT 06830
        CT: 203-661-6000
        NY: 212-764-0900
        Fax: 203-661-9462

        <image001.jpg>
        Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file
        transmitted with it may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against
        unauthorized use. Any disclosure, distribution, copying or use of the information by anyone other than the intended recipient, regardless of
        address or routing, is strictly prohibited. If you have received this message in error, please advise the sender by immediate reply and delete
        the original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


        From: Rondini, Krystie [mailto:
        Sent: Tuesday, November 15, 2016 11:27 AM
        To: Michael J. Jones
        Subject: Re:

        Hi Mike so unfortunately they had to reschedule and I will be meeting with them on Thursday. I will keep you posted.

        Thanks
        Krystie

        Detective Krystie Rondini
        Greenwich Police Department
        11 Bruce Place
        Greenwich CT, 06830


        From: Michael J. Jones
        Sent: Tuesday, November 15, 2016 10:55:59 AM
        To: Rondini, Krystie
        Subject: RE:

        Hi Krystie,

        I was just curious to see how it went with                       yesterday. Any news you can relate? Thanks.

        Mike

        Michael J. Jones, Esq.
        Member
        Ivey, Barnum & O'Mara, LLC
        170 Mason Street
        Greenwich, CT 06830




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                               TOG-000473
                 Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 24 of 69
       CT: 203-661-6000
       NY: 212-764-0900
       Fax: 203-661-9462

       <image001.jpg>
       Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file
       transmitted with it may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against
       unauthorized use. Any disclosure, distribution, copying or use of the information by anyone other than the intended recipient, regardless of
       address or routing, is strictly prohibited. If you have received this message in error, please advise the sender by immediate reply and delete
       the original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


       From: Rondini, Krystie [mailto:
       Sent: Tuesday, November 08, 2016 8:59 AM
       To: Michael J. Jones
       Subject: Re:

       Hi Mike just wanted to let you know that I am scheduled to meet with       on Monday and then
       preparing a warrant and will be requesting to meet with Cappozi to go over the case with him. I
       will keep you posted, however if you have any questions in the mean time feel free to contact me.

       Thank you,

       Krystie

       Detective Krystie Rondini
       Greenwich Police Department
       11 Bruce Place
       Greenwich CT, 06830


       From: Michael J. Jones
       Sent: Friday, November 4, 2016 12:06:13 PM
       To: Rondini, Krystie
       Subject:

       Hi Krystie,

       I just spoke with Mrs.       and found out what happened with           at school. I cannot believe a
       student would be punished for cooperating with the police. Please call me when you can. Thanks.

       Mike

       Michael J. Jones, Esq.
       Member
       Ivey, Barnum & O'Mara, LLC
       170 Mason Street
       Greenwich, CT 06830
       CT: 203-661-6000
       NY: 212-764-0900
       Fax: 203-661-9462

       <image001.jpg>
       Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file
       transmitted with it may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against
       unauthorized use. Any disclosure, distribution, copying or use of the information by anyone other than the intended recipient, regardless of
       address or routing, is strictly prohibited. If you have received this message in error, please advise the sender by immediate reply and delete the
       original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                              TOG-000474
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 25 of 69
   From: Michael J. Jones
   Sent: Friday, November 18, 2016 2:43 PM EST
   To: Rondini, Krystie
   Subject: RE:
   Ok thanks. Working on that right now.

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto
   Sent: Friday, November 18, 2016 2:32 PM
   To: Michael J. Jones
   Subject: Re:

   Hi mike no I didn't his name was never mentioned. I am willing to speak with him if he is willing to talk. Just let me
   know.

   Thanks

   Krystie

   Sent from my iPhone

   On Nov 18, 2016, at 2:28 PM, Michael J. Jones                                                     wrote:

          Hi Krystie,

          Did you speak with a boy named                               ? I am trying to obtain his contact info. He was at the party
          and might be willing to speak with you.

          Mike

          Michael J. Jones, Esq.
          Member
          Ivey, Barnum & O'Mara, LLC
          170 Mason Street
          Greenwich, CT 06830
          CT: 203-661-6000
          NY: 212-764-0900
          Fax: 203-661-9462

          <image001.jpg>
          Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file
          transmitted with it may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against
          unauthorized use. Any disclosure, distribution, copying or use of the information by anyone other than the intended recipient, regardless of
          address or routing, is strictly prohibited. If you have received this message in error, please advise the sender by immediate reply and delete
          the original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


          From: Rondini, Krystie [mailto:
          Sent: Thursday, November 17, 2016 9:17 AM
          To: Michael J. Jones
          Subject: Re:

          Hi Mike sorry wasn't able to return your call yesterday. I just left you a message I will be around today so
          give me a call when you can.

          Thank you
          Krystie




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000475
              Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 26 of 69

       Sent from my iPhone

       On Nov 15, 2016, at 8:42 PM, Michael J. Jones                                                   wrote:

            Hi Krystie,

            I will call you tomorrow if you are free. Thanks.

            Mike

            Sent from my iPhone

            On Nov 15, 2016, at 7:34 PM, Rondini, Krystie                                                                           wrote:

                   Really do you know what they disciplined her for ? I really hope it wasn't as a result
                   of her giving a statement.

                   Thanks for the information

                   Krystie

                   Sent from my iPhone

                   On Nov 15, 2016, at 5:31 PM, Michael J. Jones                                                      wrote:

                          Hi Krystie,

                          I found out tonight that             was formally disciplined by GA
                          today and put on probation. I hope her parents get her a lawyer. Talk
                          soon.

                          Mike

                          Michael J. Jones, Esq.
                          Member
                          Ivey, Barnum & O'Mara, LLC
                          170 Mason Street
                          Greenwich, CT 06830
                          CT: 203-661-6000
                          NY: 212-764-0900
                          Fax: 203-661-9462

                          <image001.jpg>
                          Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum &
                          O'Mara, LLC. The message and any file transmitted with it may contain confidential information
                          which may be subject to the attorney-client privilege, or otherwise protected against unauthorized
                          use. Any disclosure, distribution, copying or use of the information by anyone other than the
                          intended recipient, regardless of address or routing, is strictly prohibited. If you have received this
                          message in error, please advise the sender by immediate reply and delete the original message.
                          Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
                          O'Mara, LLC.


                          From: Rondini, Krystie [mailto:
                          Sent: Tuesday, November 15, 2016 11:27 AM
                          To: Michael J. Jones
                          Subject: Re:

                          Hi Mike so unfortunately they had to reschedule and I will be meeting with them on
                          Thursday. I will keep you posted.

                          Thanks
                          Krystie

                          Detective Krystie Rondini
                          Greenwich Police Department
                          11 Bruce Place
                          Greenwich CT, 06830


                          From: Michael J. Jones
                          Sent: Tuesday, November 15, 2016 10:55:59 AM
                          To: Rondini, Krystie




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                   TOG-000476
             Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 27 of 69
                   Subject: RE:

                   Hi Krystie,

                   I was just curious to see how it went with                         yesterday. Any news you
                   can relate? Thanks.

                   Mike

                   Michael J. Jones, Esq.
                   Member
                   Ivey, Barnum & O'Mara, LLC
                   170 Mason Street
                   Greenwich, CT 06830
                   CT: 203-661-6000
                   NY: 212-764-0900
                   Fax: 203-661-9462

                   <image001.jpg>
                   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum &
                   O'Mara, LLC. The message and any file transmitted with it may contain confidential information
                   which may be subject to the attorney-client privilege, or otherwise protected against unauthorized
                   use. Any disclosure, distribution, copying or use of the information by anyone other than the
                   intended recipient, regardless of address or routing, is strictly prohibited. If you have received this
                   message in error, please advise the sender by immediate reply and delete the original message.
                   Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
                   O'Mara, LLC.


                   From: Rondini, Krystie [mailto:
                   Sent: Tuesday, November 08, 2016 8:59 AM
                   To: Michael J. Jones
                   Subject: Re:

                   Hi Mike just wanted to let you know that I am scheduled to meet with
                         on Monday and then preparing a warrant and will be requesting
                   to meet with Cappozi to go over the case with him. I will keep you
                   posted, however if you have any questions in the mean time feel free
                   to contact me.

                   Thank you,

                   Krystie

                   Detective Krystie Rondini
                   Greenwich Police Department
                   11 Bruce Place
                   Greenwich CT, 06830


                   From: Michael J. Jones
                   Sent: Friday, November 4, 2016 12:06:13 PM
                   To: Rondini, Krystie
                   Subject:

                   Hi Krystie,

                   I just spoke with Mrs.        and found out what happened with         at
                   school. I cannot believe a student would be punished for cooperating with
                   the police. Please call me when you can. Thanks.

                   Mike

                   Michael J. Jones, Esq.
                   Member
                   Ivey, Barnum & O'Mara, LLC
                   170 Mason Street
                   Greenwich, CT 06830
                   CT: 203-661-6000
                   NY: 212-764-0900
                   Fax: 203-661-9462

                   <image001.jpg>
                   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum &




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                   TOG-000477
             Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 28 of 69
                   O'Mara, LLC. The message and any file transmitted with it may contain confidential information
                   which may be subject to the attorney-client privilege, or otherwise protected against unauthorized
                   use. Any disclosure, distribution, copying or use of the information by anyone other than the
                   intended recipient, regardless of address or routing, is strictly prohibited. If you have received this
                   message in error, please advise the sender by immediate reply and delete the original message.
                   Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
                   O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                   TOG-000478
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 29 of 69
   From: Michael J. Jones
   Sent: Friday, November 18, 2016 4:08 PM EST
   To: Rondini, Krystie
   Subject: RE:
   Hi Krystie,

              s cell number is               . He told      he is willing to speak with you. He is in hockey practice
   now. I am told he will state that      provided most of the alcohol at the party and that        was very drunk and
   had to be carried out to the Uber and from the Uber into         ’s house, where         stayed that night.

   As an aside, I found out yesterday that GA knew about       s alleged “bullying” of                                           for a while. They only
   acted on it when they found out that she had given a statement to GPD.

   Have a good weekend. Please let me know if you have trouble reaching                                      . Thanks.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:
   Sent: Friday, November 18, 2016 2:32 PM
   To: Michael J. Jones
   Subject: Re:

   Hi mike no I didn't his name was never mentioned. I am willing to speak with him if he is willing to talk. Just let me
   know.

   Thanks

   Krystie

   Sent from my iPhone

   On Nov 18, 2016, at 2:28 PM, Michael J. Jones                                                     wrote:

          Hi Krystie,

          Did you speak with a boy named                               ? I am trying to obtain his contact info. He was at the party
          and might be willing to speak with you.

          Mike

          Michael J. Jones, Esq.
          Member
          Ivey, Barnum & O'Mara, LLC
          170 Mason Street
          Greenwich, CT 06830
          CT: 203-661-6000
          NY: 212-764-0900
          Fax: 203-661-9462

          <image001.jpg>
          Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file
          transmitted with it may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against
          unauthorized use. Any disclosure, distribution, copying or use of the information by anyone other than the intended recipient, regardless of
          address or routing, is strictly prohibited. If you have received this message in error, please advise the sender by immediate reply and delete
          the original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000479
              Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 30 of 69

       From: Rondini, Krystie [mailto
       Sent: Thursday, November 17, 2016 9:17 AM
       To: Michael J. Jones
       Subject: Re:

       Hi Mike sorry wasn't able to return your call yesterday. I just left you a message I will be around today so
       give me a call when you can.

       Thank you
       Krystie

       Sent from my iPhone

       On Nov 15, 2016, at 8:42 PM, Michael J. Jones                                                   wrote:

            Hi Krystie,

            I will call you tomorrow if you are free. Thanks.

            Mike

            Sent from my iPhone

            On Nov 15, 2016, at 7:34 PM, Rondini, Krystie                                                                           wrote:

                   Really do you know what they disciplined her for ? I really hope it wasn't as a result
                   of her giving a statement.

                   Thanks for the information

                   Krystie

                   Sent from my iPhone

                   On Nov 15, 2016, at 5:31 PM, Michael J. Jones                                                      wrote:

                          Hi Krystie,

                          I found out tonight that             was formally disciplined by GA
                          today and put on probation. I hope her parents get her a lawyer. Talk
                          soon.

                          Mike

                          Michael J. Jones, Esq.
                          Member
                          Ivey, Barnum & O'Mara, LLC
                          170 Mason Street
                          Greenwich, CT 06830
                          CT: 203-661-6000
                          NY: 212-764-0900
                          Fax: 203-661-9462

                          <image001.jpg>
                          Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum &
                          O'Mara, LLC. The message and any file transmitted with it may contain confidential information
                          which may be subject to the attorney-client privilege, or otherwise protected against unauthorized
                          use. Any disclosure, distribution, copying or use of the information by anyone other than the
                          intended recipient, regardless of address or routing, is strictly prohibited. If you have received this
                          message in error, please advise the sender by immediate reply and delete the original message.
                          Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
                          O'Mara, LLC.


                          From: Rondini, Krystie [mailto
                          Sent: Tuesday, November 15, 2016 11:27 AM
                          To: Michael J. Jones
                          Subject: Re:

                          Hi Mike so unfortunately they had to reschedule and I will be meeting with them on
                          Thursday. I will keep you posted.

                          Thanks
                          Krystie



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                   TOG-000480
             Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 31 of 69

                   Detective Krystie Rondini
                   Greenwich Police Department
                   11 Bruce Place
                   Greenwich CT, 06830


                   From: Michael J. Jones <
                   Sent: Tuesday, November 15, 2016 10:55:59 AM
                   To: Rondini, Krystie
                   Subject: RE:

                   Hi Krystie,

                   I was just curious to see how it went with Paula yesterday. Any news you
                   can relate? Thanks.

                   Mike

                   Michael J. Jones, Esq.
                   Member
                   Ivey, Barnum & O'Mara, LLC
                   170 Mason Street
                   Greenwich, CT 06830
                   CT: 203-661-6000
                   NY: 212-764-0900
                   Fax: 203-661-9462

                   <image001.jpg>
                   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum &
                   O'Mara, LLC. The message and any file transmitted with it may contain confidential information
                   which may be subject to the attorney-client privilege, or otherwise protected against unauthorized
                   use. Any disclosure, distribution, copying or use of the information by anyone other than the
                   intended recipient, regardless of address or routing, is strictly prohibited. If you have received this
                   message in error, please advise the sender by immediate reply and delete the original message.
                   Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
                   O'Mara, LLC.


                   From: Rondini, Krystie [mailto:
                   Sent: Tuesday, November 08, 2016 8:59 AM
                   To: Michael J. Jones
                   Subject: Re:

                   Hi Mike just wanted to let you know that I am scheduled to meet with
                         on Monday and then preparing a warrant and will be requesting
                   to meet with Cappozi to go over the case with him. I will keep you
                   posted, however if you have any questions in the mean time feel free
                   to contact me.

                   Thank you,

                   Krystie

                   Detective Krystie Rondini
                   Greenwich Police Department
                   11 Bruce Place
                   Greenwich CT, 06830


                   From: Michael J. Jones
                   Sent: Friday, November 4, 2016 12:06:13 PM
                   To: Rondini, Krystie
                   Subject:

                   Hi Krystie,

                   I just spoke with Mrs.        and found out what happened with         at
                   school. I cannot believe a student would be punished for cooperating with
                   the police. Please call me when you can. Thanks.

                   Mike




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                   TOG-000481
             Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 32 of 69
                   Michael J. Jones, Esq.
                   Member
                   Ivey, Barnum & O'Mara, LLC
                   170 Mason Street
                   Greenwich, CT 06830
                   CT: 203-661-6000
                   NY: 212-764-0900
                   Fax: 203-661-9462

                   <image001.jpg>
                   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum &
                   O'Mara, LLC. The message and any file transmitted with it may contain confidential information
                   which may be subject to the attorney-client privilege, or otherwise protected against unauthorized
                   use. Any disclosure, distribution, copying or use of the information by anyone other than the
                   intended recipient, regardless of address or routing, is strictly prohibited. If you have received this
                   message in error, please advise the sender by immediate reply and delete the original message.
                   Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
                   O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                   TOG-000482
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 33 of 69
   From: Michael J. Jones
   Sent: Tuesday, November 15, 2016 5:31 PM EST
   To: Rondini, Krystie
   Subject: RE:
   Hi Krystie,

   I found out tonight that                              was formally disciplined by GA today and put on probation. I hope her
   parents get her a lawyer. Talk soon.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:
   Sent: Tuesday, November 15, 2016 11:27 AM
   To: Michael J. Jones
   Subject: Re:

   Hi Mike so unfortunately they had to reschedule and I will be meeting with them on Thursday. I will keep you posted.

   Thanks
   Krystie

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830


   From: Michael J. Jones
   Sent: Tuesday, November 15, 2016 10:55:59 AM
   To: Rondini, Krystie
   Subject: RE:

   Hi Krystie,

   I was just curious to see how it went with Paula yesterday. Any news you can relate? Thanks.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000483
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 34 of 69
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto
   Sent: Tuesday, November 08, 2016 8:59 AM
   To: Michael J. Jones
   Subject: Re:

   Hi Mike just wanted to let you know that I am scheduled to meet with       on Monday and then preparing a
   warrant and will be requesting to meet with Cappozi to go over the case with him. I will keep you posted,
   however if you have any questions in the mean time feel free to contact me.

   Thank you,

   Krystie

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830


   From: Michael J. Jones
   Sent: Friday, November 4, 2016 12:06:13 PM
   To: Rondini, Krystie
   Subject:

   Hi Krystie,

   I just spoke with Mrs.       and found out what happened with          at school. I cannot believe a student would
   be punished for cooperating with the police. Please call me when you can. Thanks.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000484
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 35 of 69
   From: Michael J. Jones
   Sent: Monday, November 21, 2016 10:29 AM EST
   To: Rondini, Krystie
   Subject: RE:
   Hi Krystie,

   Did you hear from Tim Carter?

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto
   Sent: Friday, November 18, 2016 2:32 PM
   To: Michael J. Jones
   Subject: Re:

   Hi mike no I didn't his name was never mentioned. I am willing to speak with him if he is willing to talk. Just let me
   know.

   Thanks

   Krystie

   Sent from my iPhone

   On Nov 18, 2016, at 2:28 PM, Michael J. Jones                                                     wrote:

          Hi Krystie,

          Did you speak with a boy named                               ? I am trying to obtain his contact info. He was at the party
          and might be willing to speak with you.

          Mike

          Michael J. Jones, Esq.
          Member
          Ivey, Barnum & O'Mara, LLC
          170 Mason Street
          Greenwich, CT 06830
          CT: 203-661-6000
          NY: 212-764-0900
          Fax: 203-661-9462

          <image001.jpg>
          Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file
          transmitted with it may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against
          unauthorized use. Any disclosure, distribution, copying or use of the information by anyone other than the intended recipient, regardless of
          address or routing, is strictly prohibited. If you have received this message in error, please advise the sender by immediate reply and delete
          the original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


          From: Rondini, Krystie [mailto
          Sent: Thursday, November 17, 2016 9:17 AM
          To: Michael J. Jones
          Subject: Re:

          Hi Mike sorry wasn't able to return your call yesterday. I just left you a message I will be around today so




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000485
              Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 36 of 69
       give me a call when you can.

       Thank you
       Krystie

       Sent from my iPhone

       On Nov 15, 2016, at 8:42 PM, Michael J. Jones                                                   wrote:

            Hi Krystie,

            I will call you tomorrow if you are free. Thanks.

            Mike

            Sent from my iPhone

            On Nov 15, 2016, at 7:34 PM, Rondini, Krystie                                                                           wrote:

                   Really do you know what they disciplined her for ? I really hope it wasn't as a result
                   of her giving a statement.

                   Thanks for the information

                   Krystie

                   Sent from my iPhone

                   On Nov 15, 2016, at 5:31 PM, Michael J. Jones                                                      wrote:

                          Hi Krystie,

                          I found out tonight that             was formally disciplined by GA
                          today and put on probation. I hope her parents get her a lawyer. Talk
                          soon.

                          Mike

                          Michael J. Jones, Esq.
                          Member
                          Ivey, Barnum & O'Mara, LLC
                          170 Mason Street
                          Greenwich, CT 06830
                          CT: 203-661-6000
                          NY: 212-764-0900
                          Fax: 203-661-9462

                          <image001.jpg>
                          Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum &
                          O'Mara, LLC. The message and any file transmitted with it may contain confidential information
                          which may be subject to the attorney-client privilege, or otherwise protected against unauthorized
                          use. Any disclosure, distribution, copying or use of the information by anyone other than the
                          intended recipient, regardless of address or routing, is strictly prohibited. If you have received this
                          message in error, please advise the sender by immediate reply and delete the original message.
                          Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
                          O'Mara, LLC.


                          From: Rondini, Krystie [mailto:
                          Sent: Tuesday, November 15, 2016 11:27 AM
                          To: Michael J. Jones
                          Subject: Re:

                          Hi Mike so unfortunately they had to reschedule and I will be meeting with them on
                          Thursday. I will keep you posted.

                          Thanks
                          Krystie

                          Detective Krystie Rondini
                          Greenwich Police Department
                          11 Bruce Place
                          Greenwich CT, 06830




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                   TOG-000486
             Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 37 of 69
                   From: Michael J. Jones
                   Sent: Tuesday, November 15, 2016 10:55:59 AM
                   To: Rondini, Krystie
                   Subject: RE:

                   Hi Krystie,

                   I was just curious to see how it went with                         yesterday. Any news you
                   can relate? Thanks.

                   Mike

                   Michael J. Jones, Esq.
                   Member
                   Ivey, Barnum & O'Mara, LLC
                   170 Mason Street
                   Greenwich, CT 06830
                   CT: 203-661-6000
                   NY: 212-764-0900
                   Fax: 203-661-9462

                   <image001.jpg>
                   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum &
                   O'Mara, LLC. The message and any file transmitted with it may contain confidential information
                   which may be subject to the attorney-client privilege, or otherwise protected against unauthorized
                   use. Any disclosure, distribution, copying or use of the information by anyone other than the
                   intended recipient, regardless of address or routing, is strictly prohibited. If you have received this
                   message in error, please advise the sender by immediate reply and delete the original message.
                   Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
                   O'Mara, LLC.


                   From: Rondini, Krystie [mailto:
                   Sent: Tuesday, November 08, 2016 8:59 AM
                   To: Michael J. Jones
                   Subject: Re:

                   Hi Mike just wanted to let you know that I am scheduled to meet with
                         on Monday and then preparing a warrant and will be requesting
                   to meet with Cappozi to go over the case with him. I will keep you
                   posted, however if you have any questions in the mean time feel free
                   to contact me.

                   Thank you,

                   Krystie

                   Detective Krystie Rondini
                   Greenwich Police Department
                   11 Bruce Place
                   Greenwich CT, 06830


                   From: Michael J. Jones
                   Sent: Friday, November 4, 2016 12:06:13 PM
                   To: Rondini, Krystie
                   Subject:

                   Hi Krystie,

                   I just spoke with Mrs.        and found out what happened with         at
                   school. I cannot believe a student would be punished for cooperating with
                   the police. Please call me when you can. Thanks.

                   Mike

                   Michael J. Jones, Esq.
                   Member
                   Ivey, Barnum & O'Mara, LLC
                   170 Mason Street
                   Greenwich, CT 06830
                   CT: 203-661-6000
                   NY: 212-764-0900
                   Fax: 203-661-9462




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                   TOG-000487
             Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 38 of 69
                   <image001.jpg>
                   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum &
                   O'Mara, LLC. The message and any file transmitted with it may contain confidential information
                   which may be subject to the attorney-client privilege, or otherwise protected against unauthorized
                   use. Any disclosure, distribution, copying or use of the information by anyone other than the
                   intended recipient, regardless of address or routing, is strictly prohibited. If you have received this
                   message in error, please advise the sender by immediate reply and delete the original message.
                   Personal messages express views solely of the sender and are not attributable to Ivey, Barnum &
                   O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                   TOG-000488
                      Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 39 of 69
   From: Michael J. Jones
   Sent: Thursday, October 13, 2016 1:34 PM EDT
   To: Rondini, Krystie
   Subject: RE:
   For that I have to speak with his parents, and I have not been able to talk to them yet.

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   IRS Circular 230 Disclosure: Any tax advice contained in this communication (including any attachments or enclosures) was not intended or
   written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or
   recommending to another party any transaction or matter addressed in this communication. (The foregoing disclaimer has been affixed
   pursuant to U.S. Treasury regulations governing tax practitioners.)

   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it may contain
   confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure, distribution, copying or use of
   the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have received this message in error, please advise
   the sender by immediate reply and delete the original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:
   Sent: Thursday, October 13, 2016 1:17 PM
   To: Michael J. Jones
   Subject: Re:

   Ok great thank you I will be on the look out for that information. Also did you speak with                                                                about
   providing a statement?

   Thank you,

   Krystie

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place Greenwich CT 06830


   From: Michael J. Jones
   Sent: Wednesday, October 12, 2016 2:00:59 PM
   To: Rondini, Krystie
   Subject:

   Hi Krystie,

   Thank you for spending time with me this morning. It was a pleasure to meet you.

   I spoke with        this afternoon and asked him to get me the names and numbers of the parents of some of the
   kids who I believe would be helpful to        ’s side of the story. I will reach out to the parents and see if they will let
   me talk to their kids, or at least speak with you. I will let you know what I can find out. Thanks again.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                             TOG-000489
                      Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 40 of 69
   IRS Circular 230 Disclosure: Any tax advice contained in this communication (including any attachments or enclosures) was not intended or
   written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or
   recommending to another party any transaction or matter addressed in this communication. (The foregoing disclaimer has been affixed
   pursuant to U.S. Treasury regulations governing tax practitioners.)

   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it may contain
   confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure, distribution, copying or use of
   the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have received this message in error, please advise
   the sender by immediate reply and delete the original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                             TOG-000490
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 41 of 69
   From: Rondini, Krystie
   Sent: Monday, October 31, 2016 11:42 AM EDT
   To: Michael J. Jones
   Subject: Re:
   Great I will call    s mother today and follow up with them. I did get         's statement and will doing a follow up report
   today. Let me know if have any questions if not I will touch base with you after I speak with      .

   Thanks again

   Krystie

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830




   From: Michael J. Jones
   Sent: Monday, October 31, 2016 10:30 AM
   To: Rondini, Krystie
   Subject: RE:

   Hi Krystie,

   I hope you had a good weekend. There were some positive developments over the weekend.                            left me
   a VM message on Friday. I did not want to speak with her without her Mom’s permission, so she got her Mom to call
   me late on Friday and she gave me permission to speak with           . We made a plan to speak the next day. Mrs.
            then called me Saturday morning and put          on the phone.          briefly filled me in on her discussions
   with       in the days after the pool party. Her recounting of what happened was very similar to what             has
   said, which is that when        and        spoke with       together,        said that          was very drunk, “grazed”
   her and basically that nothing happened. She also said that          was laughing about it. She also stated that
   has always been very dramatic and seeks attention. She said there were previous instances in their friendship
   where         was overly dramatic. I asked her if she would be willing to speak with you. She said that she would.
          then put Mrs.          back on the phone, who told me that she would be willing to have            provide a
   statement to you or go in to see you. I told her you would be back at work today.

   Please let me know if you hear from them. Talk soon. Thanks.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:
   Sent: Thursday, October 27, 2016 11:08 AM
   To: Michael J. Jones
   Subject: Re:

   Hi Mike so Gene is bringing in the statement tonight, however I won't be here so I won't be able to review it
   till Monday. I spoke with       's mother yesterday and she spoke with         last night. Apparently
   does not want to get involved and give a statement. Her mother is going to try and talk to her again. Her
   mother did say that       spoke with her shortly after the incident and that her version of the events now
   are different. Her mother did not know anything more and did not know what            and        spoke about,
   sooo I'm hoping she will have a change of heart. Let's touch base on Monday after I can review statement



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000491
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 42 of 69
   and maybe                  will talk.

   Thank you

   Krystie

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830



   From: Michael J. Jones
   Sent: Wednesday, October 26, 2016 12:00 PM
   To: Rondini, Krystie
   Subject: RE:

   Krystie,

   I have            s Mom’s numbers for you. Home is                                       and the Cell is                         .

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:
   Sent: Wednesday, October 26, 2016 11:16 AM
   To: Michael J. Jones
   Subject: Re:

   Hi Mike I did speak with Gene yesterday and he told me he was hoping to have it to me by today or
   tomorrow. I am also working tomorrow but I will be off on Friday and will return on Monday. I left a message
   for        but have not heard back from her yet. You mentioned that maybe you could get her mother's
   phone number, any luck?

   Thank you,


   Krystie

   From: Michael J. Jones
   Sent: Wednesday, October 26, 2016 11:00:04 AM
   To: Rondini, Krystie
   Subject:

   Hi Krystie,

   Hope you are well. I spoke to Gene Riccio last night. He said that                                    s statement was almost finalized and that
   you would have it in the next day or so. I was curious whether                                             had been in to see you.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000492
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 43 of 69
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000493
                      Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 44 of 69
   From: Rondini, Krystie
   Sent: Thursday, October 13, 2016 1:17 PM EDT
   To: Michael J. Jones
   Subject: Re:
   Ok great thank you I will be on the look out for that information. Also did you speak with                                            about providing a statement?

   Thank you,

   Krystie

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place Greenwich CT 06830


   From: Michael J. Jones
   Sent: Wednesday, October 12, 2016 2:00:59 PM
   To: Rondini, Krystie
   Subject:

   Hi Krystie,

   Thank you for spending time with me this morning. It was a pleasure to meet you.

   I spoke with        this afternoon and asked him to get me the names and numbers of the parents of some of the
   kids who I believe would be helpful to          side of the story. I will reach out to the parents and see if they will let
   me talk to their kids, or at least speak with you. I will let you know what I can find out. Thanks again.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   IRS Circular 230 Disclosure: Any tax advice contained in this communication (including any attachments or enclosures) was not intended or
   written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or
   recommending to another party any transaction or matter addressed in this communication. (The foregoing disclaimer has been affixed
   pursuant to U.S. Treasury regulations governing tax practitioners.)

   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it may contain
   confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure, distribution, copying or use of
   the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have received this message in error, please advise
   the sender by immediate reply and delete the original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                             TOG-000494
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 45 of 69
   From: Michael J. Jones
   Sent: Monday, October 31, 2016 10:30 AM EDT
   To: Rondini, Krystie
   Subject: RE:
   Hi Krystie,

   I hope you had a good weekend. There were some positive developments over the weekend.                            left me
   a VM message on Friday. I did not want to speak with her without her Mom’s permission, so she got her Mom to call
   me late on Friday and she gave me permission to speak with           . We made a plan to speak the next day. Mrs.
            then called me Saturday morning and put          on the phone.          briefly filled me in on her discussions
   with       in the days after the pool party. Her recounting of what happened was very similar to what             has
   said, which is that when        and        spoke with       together,        said that          was very drunk, “grazed”
   her and basically that nothing happened. She also said that          was laughing about it. She also stated that
   has always been very dramatic and seeks attention. She said there were previous instances in their friendship
   where         was overly dramatic. I asked her if she would be willing to speak with you. She said that she would.
          then put Mrs.          back on the phone, who told me that she would be willing to have            provide a
   statement to you or go in to see you. I told her you would be back at work today.

   Please let me know if you hear from them. Talk soon. Thanks.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:
   Sent: Thursday, October 27, 2016 11:08 AM
   To: Michael J. Jones
   Subject: Re:

   Hi Mike so Gene is bringing in the statement tonight, however I won't be here so I won't be able to review it
   till Monday. I spoke with        's mother yesterday and she spoke with           last night. Apparently
   does not want to get involved and give a statement. Her mother is going to try and talk to her again. Her
   mother did say that          spoke with her shortly after the incident and that her version of the events now
   are different. Her mother did not know anything more and did not know what               and        spoke about,
   sooo I'm hoping she will have a change of heart. Let's touch base on Monday after I can review statement
   and maybe          will talk.

   Thank you

   Krystie

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830




   From: Michael J. Jones
   Sent: Wednesday, October 26, 2016 12:00 PM
   To: Rondini, Krystie
   Subject: RE:

   Krystie,




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000495
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 46 of 69
   I have              Mom’s numbers for you. Home is                                       and the Cell is                         .

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:
   Sent: Wednesday, October 26, 2016 11:16 AM
   To: Michael J. Jones
   Subject: Re:

   Hi Mike I did speak with Gene yesterday and he told me he was hoping to have it to me by today or
   tomorrow. I am also working tomorrow but I will be off on Friday and will return on Monday. I left a message
   for        but have not heard back from her yet. You mentioned that maybe you could get her mother's
   phone number, any luck?

   Thank you,


   Krystie

   From: Michael J. Jones
   Sent: Wednesday, October 26, 2016 11:00:04 AM
   To: Rondini, Krystie
   Subject:

   Hi Krystie,

   Hope you are well. I spoke to Gene Riccio last night. He said that                                   ’s statement was almost finalized and that
   you would have it in the next day or so. I was curious whether                                              had been in to see you.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000496
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 47 of 69
   From: Rondini, Krystie
   Sent: Wednesday, October 26, 2016 11:16 AM EDT
   To: Michael J. Jones
   Subject: Re:
   Hi Mike I did speak with Gene yesterday and he told me he was hoping to have it to me by today or tomorrow. I am also
   working tomorrow but I will be off on Friday and will return on Monday. I left a message for    but have not heard back
   from her yet. You mentioned that maybe you could get her mother's phone number, any luck?

   Thank you,


   Krystie

   From: Michael J. Jones
   Sent: Wednesday, October 26, 2016 11:00:04 AM
   To: Rondini, Krystie
   Subject:

   Hi Krystie,

   Hope you are well. I spoke to Gene Riccio last night. He said that                                   ’s statement was almost finalized and that
   you would have it in the next day or so. I was curious whether                                              had been in to see you.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000497
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 48 of 69
   From: Michael J. Jones
   Sent: Wednesday, October 26, 2016 12:00 PM EDT
   To: Rondini, Krystie
   Subject: RE:
   Krystie,

   I have            s Mom’s numbers for you. Home is                                       and the Cell is                         .

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:
   Sent: Wednesday, October 26, 2016 11:16 AM
   To: Michael J. Jones
   Subject: Re:

   Hi Mike I did speak with Gene yesterday and he told me he was hoping to have it to me by today or
   tomorrow. I am also working tomorrow but I will be off on Friday and will return on Monday. I left a message
   for        but have not heard back from her yet. You mentioned that maybe you could get her mother's
   phone number, any luck?

   Thank you,


   Krystie

   From: Michael J. Jones
   Sent: Wednesday, October 26, 2016 11:00:04 AM
   To: Rondini, Krystie
   Subject:

   Hi Krystie,

   Hope you are well. I spoke to Gene Riccio last night. He said that                                   ’s statement was almost finalized and that
   you would have it in the next day or so. I was curious whether                                              had been in to see you.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000498
             Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 49 of 69




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                         TOG-000499
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 50 of 69
   From: Rondini, Krystie <                                                    >
   Sent: Thursday, October 27, 2016 11:07 AM EDT
   To: Michael J. Jones                     >
   Subject: Re:
   Hi Mike so Gene is bringing in the statement tonight, however I won't be here so I won't be able to review it till Monday. I
   spoke with         s mother yesterday and she spoke with           last night. Apparently      does not want to get involved
   and give a statement. Her mother is going to try and talk to her again. Her mother did say that         spoke with her shortly
   after the incident and that her version of the events now are different. Her mother did not know anything more and did not
   know what          and        spoke about, sooo I'm hoping she will have a change of heart. Let's touch base on Monday
   after I can review statement and maybe           will talk.

   Thank you

   Krystie

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830




   From: Michael J. Jones <                   >
   Sent: Wednesday, October 26, 2016 12:00 PM
   To: Rondini, Krystie
   Subject: RE:

   Krystie,

   I have            s Mom’s numbers for you. Home is                                       and the Cell is                         .

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:
   Sent: Wednesday, October 26, 2016 11:16 AM
   To: Michael J. Jones
   Subject: Re:

   Hi Mike I did speak with Gene yesterday and he told me he was hoping to have it to me by today or
   tomorrow. I am also working tomorrow but I will be off on Friday and will return on Monday. I left a message
   for        but have not heard back from her yet. You mentioned that maybe you could get her mother's
   phone number, any luck?

   Thank you,


   Krystie

   From: Michael J. Jones
   Sent: Wednesday, October 26, 2016 11:00:04 AM
   To: Rondini, Krystie
   Subject:



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000500
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 51 of 69

   Hi Krystie,

   Hope you are well. I spoke to Gene Riccio last night. He said that                                   ’s statement was almost finalized and that
   you would have it in the next day or so. I was curious whether                                              had been in to see you.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000501
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 52 of 69
   From: Michael J. Jones
   Sent: Wednesday, October 26, 2016 11:34 AM EDT
   To: Rondini, Krystie
   Subject: RE:
   I will try to get      to call you back or at least get you                             s Mom’s number today. Thanks for the update and I
   will be back in touch.

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto
   Sent: Wednesday, October 26, 2016 11:16 AM
   To: Michael J. Jones
   Subject: Re:

   Hi Mike I did speak with Gene yesterday and he told me he was hoping to have it to me by today or
   tomorrow. I am also working tomorrow but I will be off on Friday and will return on Monday. I left a message
   for        but have not heard back from her yet. You mentioned that maybe you could get her mother's
   phone number, any luck?

   Thank you,


   Krystie

   From: Michael J. Jones
   Sent: Wednesday, October 26, 2016 11:00:04 AM
   To: Rondini, Krystie
   Subject:

   Hi Krystie,

   Hope you are well. I spoke to Gene Riccio last night. He said that                                   ’s statement was almost finalized and that
   you would have it in the next day or so. I was curious whether                                              had been in to see you.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000502
                      Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 53 of 69
   From: Rondini, Krystie
   Sent: Friday, October 21, 2016 1:12 PM EDT
   To: Michael J. Jones
   Subject: Re:
   Hi Mike yes I did speak with           the other day and did a follow up to the report. Do you have a contact for                                                      so
   that I can follow up with her and her parents? I did speak with Gene the other day and I am hoping to have                                                      's
   statement beginning of next week at the latest. Let's keep in touch.

   Thanks again,

   Krystie

   From: Michael J. Jones
   Sent: Thursday, October 20, 2016 3:00:08 PM
   To: Rondini, Krystie
   Subject:

   Hi Krystie,

   I understand from Gene Riccio that he will be delivering                  statement to you soon. I also heard from
         that                            spoke with you. I have been told that                  will speak to her parents
   tonight about speaking with you as well. I am told        will back up          account of the conversation they both
   had with       a day or so after the party, which I understand is very helpful to     . Let’s talk soon. Thanks for
   your help.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   IRS Circular 230 Disclosure: Any tax advice contained in this communication (including any attachments or enclosures) was not intended or
   written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or
   recommending to another party any transaction or matter addressed in this communication. (The foregoing disclaimer has been affixed
   pursuant to U.S. Treasury regulations governing tax practitioners.)

   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it may contain
   confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure, distribution, copying or use of
   the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have received this message in error, please advise
   the sender by immediate reply and delete the original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                              TOG-000503
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 54 of 69
   From: Michael J. Jones <
   Sent: Friday, October 21, 2016 1:51 PM EDT
   To: Rondini, Krystie
   Subject: RE:
   Hi Krystie,

                          phone number is                             . I can probably get her Mom’s cell number if you need it, so let me
   know.

   I spoke to Gene last night and he told me he was at his desk putting                                     s statement together for you.

   Thanks for all of your help.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:
   Sent: Friday, October 21, 2016 1:12 PM
   To: Michael J. Jones
   Subject: Re:

   Hi Mike yes I did speak with           the other day and did a follow up to the report. Do you have a contact
   for       so that I can follow up with her and her parents? I did speak with Gene the other day and I am
   hoping to have         s statement beginning of next week at the latest. Let's keep in touch.

   Thanks again,

   Krystie

   From: Michael J. Jones
   Sent: Thursday, October 20, 2016 3:00:08 PM
   To: Rondini, Krystie
   Subject:

   Hi Krystie,

   I understand from Gene Riccio that he will be delivering                  statement to you soon. I also heard from
         that                            spoke with you. I have been told that                  will speak to her parents
   tonight about speaking with you as well. I am told        will back up          account of the conversation they both
   had with       a day or so after the party, which I understand is very helpful to     . Let’s talk soon. Thanks for
   your help.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000504
                      Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 55 of 69



   IRS Circular 230 Disclosure: Any tax advice contained in this communication (including any attachments or enclosures) was not intended or
   written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or
   recommending to another party any transaction or matter addressed in this communication. (The foregoing disclaimer has been affixed
   pursuant to U.S. Treasury regulations governing tax practitioners.)

   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it may contain
   confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure, distribution, copying or use of
   the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have received this message in error, please advise
   the sender by immediate reply and delete the original message. Personal messages express views solely of the sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                             TOG-000505
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 56 of 69
   From: Michael J. Jones
   Sent: Thursday, October 27, 2016 11:15 AM EDT
   To: Rondini, Krystie
   Subject: RE:
   Hi Krystie,

   Times have certainly changed, my Mom and Dad would have had my butt in your office that day. It would not have
   been my decision. Anyway, it sounds as if what we were being told       would say is accurate, i.e.    changed
   her story. Let’s hope she has a change of heart. Enjoy your weekend and talk to you Monday. Thanks as always.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto
   Sent: Thursday, October 27, 2016 11:08 AM
   To: Michael J. Jones
   Subject: Re:

   Hi Mike so Gene is bringing in the statement tonight, however I won't be here so I won't be able to review it
   till Monday. I spoke with        's mother yesterday and she spoke with           last night. Apparently
   does not want to get involved and give a statement. Her mother is going to try and talk to her again. Her
   mother did say that          spoke with her shortly after the incident and that her version of the events now
   are different. Her mother did not know anything more and did not know what               and        spoke about,
   sooo I'm hoping she will have a change of heart. Let's touch base on Monday after I can review statement
   and maybe          will talk.

   Thank you

   Krystie

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830




   From: Michael J. Jones
   Sent: Wednesday, October 26, 2016 12:00 PM
   To: Rondini, Krystie
   Subject: RE:

   Krystie,

   I have           ’s Mom’s numbers for you. Home is                                       and the Cell is

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000506
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 57 of 69
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:
   Sent: Wednesday, October 26, 2016 11:16 AM
   To: Michael J. Jones
   Subject: Re:

   Hi Mike I did speak with Gene yesterday and he told me he was hoping to have it to me by today or
   tomorrow. I am also working tomorrow but I will be off on Friday and will return on Monday. I left a message
   for        but have not heard back from her yet. You mentioned that maybe you could get her mother's
   phone number, any luck?

   Thank you,


   Krystie

   From: Michael J. Jones
   Sent: Wednesday, October 26, 2016 11:00:04 AM
   To: Rondini, Krystie
   Subject:

   Hi Krystie,

   Hope you are well. I spoke to Gene Riccio last night. He said that                                    s statement was almost finalized and that
   you would have it in the next day or so. I was curious whether                                              had been in to see you.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000507
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 58 of 69
   From: Michael J. Jones
   Sent: Tuesday, December 06, 2016 2:39 PM EST
   To: Rondini, Krystie
   Subject: RE:
   I have it as            . I spoke to John Capozzi on Friday. He told me you guys spoke and was aware of the
   case. Please let me know after you meet with him, because he said once he was up to speed he would give me a
   call. Thanks again.

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:
   Sent: Tuesday, December 06, 2016 2:35 PM
   To: Michael J. Jones
   Subject: Re:

   Hi thank you. Not really unfortunately he said       was pretty drunk and no information that was relevant. What is the correct
   spelling of                                   ? Sorry didn't catch that till after.

   Thank you.

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830


   From: Michael J. Jones
   Sent: Tuesday, December 6, 2016 1:11:27 PM
   To: Rondini, Krystie
   Subject: RE:

   Krystie,

              birth date is

   Was                   helpful?

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000607
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 59 of 69

   From: Rondini, Krystie [mailto:
   Sent: Tuesday, December 06, 2016 11:54 AM
   To: Michael J. Jones
   Subject: Re:

   Hi Mike so I have finished all the interviews just working on putting it all together. I do not have                         dob could you please provide
   for me?

   Thanks

   Krystie

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830


   From: Michael J. Jones
   Sent: Wednesday, November 30, 2016 5:40:12 PM
   To: Rondini, Krystie
   Subject: RE:

   Hi Krystie,

   I was just wondering if you could give me an update on where everything stands. Thanks.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:
   Sent: Tuesday, November 22, 2016 2:25 PM
   To: Michael J. Jones
   Subject: Re:

   Ok great I just spoke with her and will be speaking with                                 tomorrow morning.

   thank you

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830


   From: Michael J. Jones
   Sent: Tuesday, November 22, 2016 1:12:36 PM
   To: Rondini, Krystie
   Subject:

   Hi Krystie,

         s Mom’s number is                             . She knows you are going to call.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000608
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 60 of 69
   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000609
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 61 of 69
   From: Rondini, Krystie
   Sent: Tuesday, December 06, 2016 2:34 PM EST
   To: Michael J. Jones
   Subject: Re:
   Hi thank you. Not really unfortunately he said      was pretty drunk and no information that was relevant. What is the correct
   spelling of                                    Sorry didn't catch that till after.

   Thank you.

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830


   From: Michael J. Jones
   Sent: Tuesday, December 6, 2016 1:11:27 PM
   To: Rondini, Krystie
   Subject: RE:

   Krystie,

             s birth date is

   Was                   helpful?

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:
   Sent: Tuesday, December 06, 2016 11:54 AM
   To: Michael J. Jones
   Subject: Re:

   Hi Mike so I have finished all the interviews just working on putting it all together. I do not have                         dob could you please provide
   for me?

   Thanks

   Krystie

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830


   From: Michael J. Jones
   Sent: Wednesday, November 30, 2016 5:40:12 PM
   To: Rondini, Krystie
   Subject: RE:

   Hi Krystie,




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000610
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 62 of 69
   I was just wondering if you could give me an update on where everything stands. Thanks.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto
   Sent: Tuesday, November 22, 2016 2:25 PM
   To: Michael J. Jones
   Subject: Re:

   Ok great I just spoke with her and will be speaking with                                 tomorrow morning.

   thank you

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830


   From: Michael J. Jones
   Sent: Tuesday, November 22, 2016 1:12:36 PM
   To: Rondini, Krystie
   Subject:

   Hi Krystie,

         s Mom’s number is                              . She knows you are going to call.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000611
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 63 of 69
   From: Rondini, Krystie
   Sent: Tuesday, December 06, 2016 11:53 AM EST
   To: Michael J. Jones
   Subject: Re:
   Hi Mike so I have finished all the interviews just working on putting it all together. I do not have                       's dob could you please provide
   for me?

   Thanks

   Krystie

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830


   From: Michael J. Jones
   Sent: Wednesday, November 30, 2016 5:40:12 PM
   To: Rondini, Krystie
   Subject: RE:

   Hi Krystie,

   I was just wondering if you could give me an update on where everything stands. Thanks.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:
   Sent: Tuesday, November 22, 2016 2:25 PM
   To: Michael J. Jones
   Subject: Re:

   Ok great I just spoke with her and will be speaking with                                 tomorrow morning.

   thank you

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830


   From: Michael J. Jones
   Sent: Tuesday, November 22, 2016 1:12:36 PM
   To: Rondini, Krystie
   Subject:

   Hi Krystie,

         s Mom’s number is                             . She knows you are going to call.

   Mike



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000612
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 64 of 69

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000613
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 65 of 69
   From: Michael J. Jones
   Sent: Tuesday, December 06, 2016 12:08 PM EST
   To: Rondini, Krystie
   Subject: RE:
   Hi Krystie,

   I have a quick meeting but will get for you after. Thanks.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto
   Sent: Tuesday, December 06, 2016 11:54 AM
   To: Michael J. Jones
   Subject: Re:

   Hi Mike so I have finished all the interviews just working on putting it all together. I do not have                         dob could you please provide
   for me?

   Thanks

   Krystie

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830


   From: Michael J. Jones
   Sent: Wednesday, November 30, 2016 5:40:12 PM
   To: Rondini, Krystie
   Subject: RE:

   Hi Krystie,

   I was just wondering if you could give me an update on where everything stands. Thanks.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000614
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 66 of 69
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto
   Sent: Tuesday, November 22, 2016 2:25 PM
   To: Michael J. Jones
   Subject: Re:

   Ok great I just spoke with her and will be speaking with                                 tomorrow morning.

   thank you

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830


   From: Michael J. Jones
   Sent: Tuesday, November 22, 2016 1:12:36 PM
   To: Rondini, Krystie
   Subject:

   Hi Krystie,

         s Mom’s number is                              . She knows you are going to call.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000615
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 67 of 69
   From: Michael J. Jones
   Sent: Tuesday, December 06, 2016 1:11 PM EST
   To: Rondini, Krystie
   Subject: RE:
   Krystie,

             s birth date is                         .

   Was                   helpful?

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:
   Sent: Tuesday, December 06, 2016 11:54 AM
   To: Michael J. Jones
   Subject: Re:

   Hi Mike so I have finished all the interviews just working on putting it all together. I do not have                       's dob could you please provide
   for me?

   Thanks

   Krystie

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830


   From: Michael J. Jones
   Sent: Wednesday, November 30, 2016 5:40:12 PM
   To: Rondini, Krystie
   Subject: RE:

   Hi Krystie,

   I was just wondering if you could give me an update on where everything stands. Thanks.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000616
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 68 of 69
   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.


   From: Rondini, Krystie [mailto:
   Sent: Tuesday, November 22, 2016 2:25 PM
   To: Michael J. Jones
   Subject: Re:

   Ok great I just spoke with her and will be speaking with                                 tomorrow morning.

   thank you

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830


   From: Michael J. Jones
   Sent: Tuesday, November 22, 2016 1:12:36 PM
   To: Rondini, Krystie
   Subject:

   Hi Krystie,

        ’s Mom’s number is                              . She knows you are going to call.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000617
                    Case 3:18-cv-01322-KAD Document 308-12 Filed 09/29/20 Page 69 of 69
   From: Rondini, Krystie
   Sent: Tuesday, November 22, 2016 2:24 PM EST
   To: Michael J. Jones
   Subject: Re:
   Ok great I just spoke with her and will be speaking with                      tomorrow morning.

   thank you

   Detective Krystie Rondini
   Greenwich Police Department
   11 Bruce Place
   Greenwich CT, 06830


   From: Michael J. Jones
   Sent: Tuesday, November 22, 2016 1:12:36 PM
   To: Rondini, Krystie
   Subject:

   Hi Krystie,

         s Mom’s number is                              . She knows you are going to call.

   Mike

   Michael J. Jones, Esq.
   Member
   Ivey, Barnum & O'Mara, LLC
   170 Mason Street
   Greenwich, CT 06830
   CT: 203-661-6000
   NY: 212-764-0900
   Fax: 203-661-9462




   Privileged/Confidential Information: This message originates from the law firm of Ivey, Barnum & O'Mara, LLC. The message and any file transmitted with it
   may contain confidential information which may be subject to the attorney-client privilege, or otherwise protected against unauthorized use. Any disclosure,
   distribution, copying or use of the information by anyone other than the intended recipient, regardless of address or routing, is strictly prohibited. If you have
   received this message in error, please advise the sender by immediate reply and delete the original message. Personal messages express views solely of the
   sender and are not attributable to Ivey, Barnum & O'Mara, LLC.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                 TOG-000618
